

116 HR 5217 IH: Water Optimization for the West Act
U.S. House of Representatives
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5217IN THE HOUSE OF REPRESENTATIVESNovember 21, 2019Mr. McClintock (for himself, Mr. McCarthy, Mr. Bishop of Utah, Mr. Calvert, Mr. Nunes, Mr. Newhouse, Mr. Fulcher, Mr. Cook, Mr. LaMalfa, Mr. Hunter, Mr. Gosar, and Mr. Tipton) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Transportation and Infrastructure, Agriculture, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for western water security, reliability, modernization, and abundance, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Water Optimization for the West Act or the WOW Act. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Water Infrastructure
				Sec. 1001. WIIN Act amendments.
				Title II—Sacramento-San Joaquin Valley Water Reliability Act
				Subtitle A—Central Valley Project Water Reliability
				Sec. 2001. Amendment to purposes.
				Sec. 2002. Amendment to definition.
				Sec. 2003. Contracts.
				Sec. 2004. Water transfers, improved water management, and conservation.
				Sec. 2005. Fish, wildlife, and habitat restoration.
				Sec. 2006. Restoration fund.
				Sec. 2007. Additional authorities.
				Sec. 2008. Amendments to Central Valley Project authorizations.
				Sec. 2009. Regulatory streamlining.
				Subtitle B—San Joaquin River Restoration
				Sec. 2101. Repeal of the San Joaquin River Settlement.
				Sec. 2102. Purpose.
				Sec. 2103. Definitions.
				Sec. 2104. Implementation of restoration.
				Sec. 2105. Disposal of property; title to facilities.
				Sec. 2106. Compliance with applicable law.
				Sec. 2107. Compliance with Central Valley Project Improvement Act.
				Sec. 2108. No private right of action.
				Sec. 2109. Implementation.
				Sec. 2110. Repayment contracts and acceleration of repayment of construction costs.
				Sec. 2111. Repeal.
				Sec. 2112. Water supply mitigation.
				Sec. 2113. Additional authorities.
				Sec. 2114. Protections.
				Title III—Repurposing Assets To Increase Long-term Water Availability and Yield Act 
				Sec. 3001. Treatment of certain funds dedicated for high-speed rail development in the State of
			 California.
				Sec. 3002. Nitrate contamination reduction grants.
				Sec. 3003. New well construction grants.
				Title IV—Hetch Hetchy Dam
				Sec. 4001. Hetch Hetchy rental fee update.
				Title V—Bureau of Reclamation and Bureau of Indian Affairs Water Project Streamlining Act 
				Sec. 5001. Definitions.
				Sec. 5002. Acceleration of studies.
				Sec. 5003. Expedited completion of reports.
				Sec. 5004. Project acceleration.
				Sec. 5005. Annual report to Congress.
				Sec. 5006. Applicability of the WIIN Act.
				Title VI—Water Supply Permitting Coordination Act 
				Sec. 6001. Definitions.
				Sec. 6002. Establishment of lead agency and cooperating agencies.
				Sec. 6003. Bureau responsibilities.
				Sec. 6004. Cooperating agency responsibilities.
				Sec. 6005. Funding to process permits.
				Title VII—Federally Integrated Species Health Act
				Sec. 7001. Transfer of functions with respect to anadromous species and catadromous species.
				Sec. 7002. Miscellaneous provisions.
				Sec. 7003. Definitions.
				Title VIII—Aquifer Recharge Flexibility Pilot Program 
				Sec. 8001. Definitions.
				Sec. 8002. Use of Bureau facilities.
				Sec. 8003. Aquifer recharge on eligible land.
				Sec. 8004. Sense of Congress.
				Sec. 8005. Conveyance for aquifer recharge purposes.
				Sec. 8006. Report.
				Sec. 8007. Effect.
				Sec. 8008. Exemption.
				Title IX—Big Sand Wash Project Title Transfer Act 
				Sec. 9001. Definitions.
				Sec. 9002. Conveyance of facilities and land.
				Sec. 9003. Relationship to Uinta Basin Replacement Project.
				Sec. 9004. Report.
				Title X—Kennewick Irrigation District Title Transfer Act 
				Sec. 10001. Definitions.
				Sec. 10002. Agreement, conveyance, report.
				Sec. 10003. Liability.
				Sec. 10004. Benefits.
				Sec. 10005. Compliance with other laws.
				Sec. 10006. Payment.
				Sec. 10007. Miscellaneous.
				Sec. 10008. Limitations.
				Title XI—Water Rights Protection Act 
				Sec. 11001. Definitions.
				Sec. 11002. Treatment of water rights.
				Sec. 11003. Policy development.
				Sec. 11004. Effect.
				Title XII—Coulee Dam Redesignation 
				Sec. 12001. Redesignation of facility.
				Sec. 12002. References.
				Title XIII—Nutria Eradication and Control Act Reauthorization
				Sec. 13001. Nutria eradication.
				Sec. 13002. Deauthorizations.
			
		IWater Infrastructure
			1001.WIIN Act amendments
 (a)Authorization of appropriationsThe WIIN Act (Public Law 114–322) is amended— (1)in section 4007 (43 U.S.C. 390(b) note)—
 (A)in subsection (h)(1)— (i)by striking $335,000,000 of funding in section 4011(e) is authorized and inserting $134,000,000 is authorized; and
 (ii)by striking to remain available until expended and inserting to be appropriated for each of fiscal years 2021 through 2025 to carry out this section; and (B)in subsection (h)(2)—
 (i)by striking Congress. and inserting Congress; and; and (ii)by adding at the end the following:
								
 (A)After approval by Congress of an initial award for a federally owned storage project or a State-led storage project, the Secretary may award additional funding for the federally owned storage project or State-led storage project without further congressional approval; and
 (B)previously authorized projects remain eligible to receive funding under this provision.; and (C)in subsection (i), by striking January 1, 2021 and inserting January 1, 2028; and
 (2)in section 4013 (43 U.S.C. 390(b) note)— (A)by striking the date that is 5 years after the date of its enactment and inserting December 16, 2028; and
 (B)by striking 10 years after the date of its enactment and inserting on December 16, 2033. (b)State water project protectionsSubsection (b)(2) of section 4005 of the WIIN Act (Public Law 114–322) is amended by striking smelt biological opinion and the salmonid biological opinion; and inserting then current smelt biological opinion and the then current salmonid biological opinion;.
 (c)Water desalination act amendmentSection 4(a)(1)(F) of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298), as amended by section 4009 of the WIIN Act, is further amended by striking $30,000,000 of funding is authorized to remain available until expended; and and inserting $12,000,000 is authorized to be appropriated for each of fiscal years 2021 through 2025..
 (d)Reclamation wastewater and ground water study and facilities act amendmentSection 1602(g) of the Reclamation Wastewater and Groundwater Study and Facilities Act (title XVI of Public Law 102–575; 43 U.S.C. 390h(g)), as amended by section 4009 of the WIIN Act, is further amended by striking $50,000,000 to remain available until expended and inserting $20,000,000 for each of fiscal years 2021 through 2025.
 (e)CALFED authorizationTitle I of Public Law 108–361 (the CALFED Bay-Delta Authorization Act) (118 Stat. 1681; 123 Stat. 2860; 128 Stat. 164; 128 Stat. 2312) (as amended by section 4007(k) of the WIIN Act (130 Stat. 1866)) is amended by striking 2019 each place it appears and inserting 2025.
 (f)Blueprint participationSection 4009 of the WIIN Act (Public Law 114–322) is amended by adding after subsection (a) the following:
					
 (b)Authorization To participateThe Secretary of the Interior is authorized to participate in the development of the Water Blueprint for the San Joaquin Valley, including the development of policy and infrastructure recommendations that—
 (1)increase surface water availability and reliability; and (2)reduce groundwater overdraft..
 (g)Storage project feasibilitySection 4007(a) of the WIIN Act (43 U.S.C. 390b(a)) is amended by adding at the end the following:  (3)FeasibleThe term feasible in regards to any Federally owned storage project or State-led storage project, means any such project for which the Secretary of the Interior determines that—
 (A)engineering and cost estimates have been completed consistent with the level of detail required for typical feasibility studies used to assist in the selection of a preferred plan or alternative in order to ensure the project is constructible and estimated costs support feasibility;
 (B)there is reasonable certainty that environmental compliance and permitting, consistent with applicable Federal and State laws, shall be completed and any potential changes to the project that may be required by those laws have been identified; and
 (C)the maximum amount of Federal funds provided is no less than the projected Federal benefits, including, but not limited to, water supply, irrigation, flood control, hydroelectric power, navigation, recreation, fish and wildlife enhancement, water quality, or road improvement, maintenance, or relocation provided by the project..
 (h)Storage project flexibilitySection 4007(b)(1) of the WIIN Act (Public Law 114–322) is amended by striking or any public agency and inserting any public agency, or any other entity. IISacramento-San Joaquin Valley Water Reliability Act ACentral Valley Project Water Reliability 2001.Amendment to purposesSection 3402 of the Central Valley Project Improvement Act (106 Stat. 4706) is amended—
 (1)in subsection (f), by striking the period at the end; and (2)by adding at the end the following:
						
 (g)to ensure that water dedicated to fish and wildlife purposes by this title is replaced and provided to Central Valley Project water contractors by December 31, 2023, at the lowest cost reasonably achievable; and
 (h)to facilitate and expedite water transfers in accordance with this Act.. 2002.Amendment to definitionSection 3403 of the Central Valley Project Improvement Act (106 Stat. 4707) is amended—
 (1)by amending subsection (a) to read as follows:  (a)the term anadromous fish means those native stocks of salmon (including steelhead) and sturgeon that, as of October 30, 1992, were present in the Sacramento and San Joaquin Rivers and their tributaries and ascend those rivers and their tributaries to reproduce after maturing in San Francisco Bay or the Pacific Ocean;;
 (2)in subsection (h), by striking (h) The term natural production means fish produced to adulthood without direct human intervention in the spawning, rearing, or migration processes; and by redesignating subsections (i) through (m) as subsections (h) through (l), respectively;
 (3)in subsection (k), by striking and, after this title; (4)in subsection (l), by striking the period and inserting ; and; and
 (5)by adding at the end the following:  (m)the term reasonable flows means water flows capable of being maintained taking into account competing consumptive uses of water and economic, environmental, and social factors..
 2003.ContractsSection 3404 of the Central Valley Project Improvement Act (106 Stat. 4708) is amended— (1)in the heading, by striking Limitation on contracting and contract reform and inserting Contracts; and
 (2)by striking the language of the section and by adding:  (a)Renewal of existing long-Term contractsUpon request of the contractor, the Secretary shall renew any existing long-term repayment or water service contract that provides for the delivery of water from the Central Valley Project for a period of 40 years. In renewing the contract, the Secretary shall not have discretion to reduce the quantity of water to be delivered under the contract.
 (b)Administration of contractsExcept as expressly provided by this Act, any existing long-term repayment or water service contract for the delivery of water from the Central Valley Project shall be administered pursuant to the Reclamation laws applicable to the contract, including the Act of July 2, 1956 (70 Stat. 483), when applicable.
 (c)Pricing based on water deliveriesBeginning on the date of the enactment of this Act, the Secretary shall charge contractors only for water actually delivered. The Secretary shall incorporate this term in all contracts for the delivery of water from the Central Valley Project..
 2004.Water transfers, improved water management, and conservationSection 3405 of the Central Valley Project Improvement Act (106 Stat. 4709) is amended as follows: (1)In subsection (a)—
 (A)by inserting before Except as provided herein the following: The Secretary shall take all necessary actions to facilitate and expedite transfers of Central Valley Project water in accordance with this Act or any other provision of Federal Reclamation laws and the National Environmental Policy Act of 1969.;
 (B)in paragraph (1)(A), by striking to combination and inserting or combination; (C)in paragraph (2), by adding at the end the following:
							
 (E)The contracting district from which the water is coming, the agency, or the Secretary shall determine if a written transfer proposal is complete within 45 days after the date of submission of such proposal. If such district or agency or the Secretary determines that such proposal is incomplete, such district or agency or the Secretary shall state with specificity what must be added to or revised in order for such proposal to be complete.
 (F)Except as provided in this section, the Secretary shall not impose mitigation or other requirements on a proposed transfer, but the contracting district from which the water is coming or the agency shall retain all authority under State law to approve or condition a proposed transfer.; and
 (D)by adding at the end the following:  (4)Notwithstanding any other provision of Federal Reclamation laws—
 (A)the authority to make transfers or exchanges of, or banking or recharge arrangements using, Central Valley Project water that could have been conducted before October 30, 1992, is valid, and such transfers, exchanges, or arrangements shall not be subject to, limited, or conditioned by this title; and
 (B)this title shall not supersede or revoke the authority to transfer, exchange, bank, or recharge Central Valley Project water that existed prior to October 30, 1992..
 (2)In subsection (b)— (A)in the heading, by striking Metering and inserting Measurement; and
 (B)by inserting after the first sentence the following: The contracting district or agency shall ensure that all surface water delivery systems owned or operated by that contracting district or agency within its boundaries measure surface water at the district or agency’s facilities up to the point the surface water is commingled with other water supplies..
 (3)By striking subsection (d). (4)By redesignating subsections (e) and (f) as subsections (d) and (e), respectively.
 (5)By amending subsection (e) (as redesignated by paragraph (4))— (A)by striking as a result of the increased repayment and inserting that exceed the cost-of-service;
 (B)by inserting the delivery of  after rates applicable to; (C)by striking , and all increased revenues received by the Secretary as a result of the increased water prices established under subsection 3405(d) of this section,; and
 (D)by striking covered and inserting deposited. 2005.Fish, wildlife, and habitat restorationSection 3406 of the Central Valley Project Improvement Act (106 Stat. 4714) is amended as follows:
 (1)In subsection (a) by striking paragraphs (1) and (2), and redesignating paragraphs (3) and (4) as (1) and (2);
 (2)In subsection (b)— (A)by striking establishing and inserting that establish; and
 (B)by inserting , that the Secretary has determined are not inconsistent with the congressionally authorized purposes of the project,  after California State Water Resources Control Board;
 (C)in paragraph (1)— (i)by striking natural production of;
 (ii)by striking levels not less than twice; and (iii)by striking title; And provided further, and all that follows through the period and inserting title.;
 (D)in paragraph (1)(B)— (i)by striking is authorized and directed to and inserting may;
 (ii)by inserting reasonable water after to provide; (iii)by striking anadromous fish, except that such and inserting anadromous fish. Such;
 (iv)by striking remaining contractual obligations and inserting contractual obligations; (v)by striking Instream flow and inserting Reasonable instream flow;
 (vi)by inserting and the National Marine Fisheries Service after United States Fish and Wildlife Service; and (vii)by striking after consultation with the California Department of Fish and Game;
 (E)in paragraph (2)— (i)by striking primary purpose and inserting purposes;
 (ii)by striking but not limited to before additional obligations; and (iii)by adding after the period the following: All Central Valley Project water used for the purposes specified in this paragraph shall be credited to the quantity of Central Valley Project yield dedicated and managed under this paragraph by determining how the dedication and management of such water would affect the delivery capability of the Central Valley Project during the 1928 to 1934 drought period after fishery, water quality, and other flow and operational requirements imposed by terms and conditions existing in licenses, permits, and other agreements pertaining to the Central Valley Project under applicable State or Federal law existing on October 30, 1992, have been met. To the fullest extent possible and in accordance with section 3411, Central Valley Project water dedicated and managed pursuant to this paragraph shall be reused to fulfill the Secretary’s contractual obligations to provide Central Valley Project water for agricultural or municipal and industrial purposes.;
 (F)by amending paragraph (2)(B) to read:  (B)Such quantity of water shall be managed by the Bureau of Reclamation after consultation with the United States Fish and Wildlife Service and the National Marine Fisheries Service.;
 (G)by amending paragraph 2(C) to read:  (C)If by March 15th of any year the quantity of Central Valley Project water forecasted to be made available to water service or repayment contractors in the Delta Division of the Central Valley Project is below 75 percent of the total quantity of water to be made available under said contracts, the quantity of Central Valley Project yield dedicated and managed for that year under this paragraph shall be reduced by 25 percent..
 (3)In subsection (c) in paragraph (1) by striking naturally reproducing. (4)In subsection (d)—
 (A)in paragraph (1), by striking paragraph (1) of this subsection and inserting paragraph (2) of this subsection. (B)by amending paragraph (4) to read as follows:
							
 (4)If by March 15th of any year the quantity of Central Valley Project water forecasted to be made available to water service or repayment contractors in the Delta Division of the Central Valley Project is below 75 percent of the total quantity of water to be made available under said contracts, the quantity of water dedicated under paragraph (1) of this subsection shall be reduced by 25 percent..
 (5)In subsection (e)— (A)in paragraph (2), by striking Provided, That additional hatchery production shall only be used to supplement or to re-establish natural production while avoiding adverse effects on remaining wild stocks;; and
 (B)in paragraph (6), by striking restore, and enhance natural production of salmon and steelhead trout and inserting and restore anadromous fish. (6)By adding at the end the following:
						
 (i)Natural and artificial production of speciesRegardless of the date of listing, the Secretaries of the Interior and Commerce shall not distinguish between natural production and artificial propagation or artificial production strains of a species in making any determination under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) that relates to any anadromous fish species present in the Sacramento and San Joaquin Rivers or their tributaries and ascend those rivers and their tributaries to reproduce after maturing in San Francisco Bay or the Pacific Ocean.
 (j)Satisfaction of purposesBy pursuing the activities described in this section, the Secretary shall be deemed to have met the fish and wildlife mitigation, protection, restoration, and enhancement purposes of this title.
							.
					2006.Restoration fund
 (a)In generalSection 3407(a) of the Central Valley Project Improvement Act (106 Stat. 4726) is amended as follows:
 (1)By inserting (1) In general.—There is hereby. (2)By striking Not less than 67 percent and all that follows through Monies and inserting Monies.
 (3)By adding at the end the following:  (2)ProhibitionsThe Secretary may not directly or indirectly require a donation or other payment to the Restoration Fund—
 (A)or environmental restoration or mitigation fees not otherwise provided by law, as a condition to— (i)providing for the storage or conveyance of non-Central Valley Project water pursuant to Federal reclamation laws; or
 (ii)the delivery of water pursuant to section 215 of the Reclamation Reform Act of 1982 (Public Law 97–293; 96 Stat. 1270); or
 (B)for any water that is delivered with the intent of groundwater recharge or banking.. (b)Certain paymentsSection 3407(c)(1) of the Central Valley Project Improvement Act is amended—
 (1)by striking provided for or; and (2)by striking of fish, wildlife and all that follows through the period and inserting of carrying out all activities described in this title..
 (c)Adjustment and assessment of mitigation and restoration paymentsSection 3407(d)(2)(A) of the Central Valley Project Improvement Act is amended by inserting , or after October 1, 2013, $4 per megawatt-hour for Central Valley Project power sold to power contractors (October 2013 price levels) after $12 per acre-foot (October 1992 price levels) for municipal and industrial water sold and delivered by the Central Valley Project.
 (d)Completion of actionsSection 3407(d)(2)(A) of the Central Valley Project Improvement Act is amended by inserting not later than December 31, 2025, after That upon the completion of the fish, wildlife, and habitat mitigation and restoration actions mandated under section 3406,.
 (e)Report; advisory boardSection 3407 of the Central Valley Project Improvement Act (106 Stat. 4714) is amended by adding at the end the following:
						
 (g)Report on expenditure of fundsAt the end of each fiscal year, the Secretary, in consultation with the Restoration Fund Advisory Board, shall submit to Congress a plan for the expenditure of all of the funds deposited into the Restoration Fund during the preceding fiscal year. Such plan shall contain a cost-effectiveness analysis of each expenditure.
							(h)Advisory board
 (1)EstablishmentThere is hereby established the Restoration Fund Advisory Board (hereinafter in this section referred to as the Advisory Board) composed of 12 members selected by the Secretary, each for four-year terms, one of whom shall be designated by the Secretary as Chairman. The members shall be selected so as to represent the various Central Valley Project stakeholders, four of whom shall be from CVP agricultural users, three from CVP municipal and industrial users, three from CVP power contractors, and two at the discretion of the Secretary. The Secretary and the Secretary of Commerce may each designate a representative to act as an observer of the Advisory Board.
 (2)DutiesThe duties of the Advisory Board are as follows: (A)To meet at least semiannually to develop and make recommendations to the Secretary regarding priorities and spending levels on projects and programs carried out pursuant to the Central Valley Project Improvement Act.
 (B)To ensure that any advice or recommendation made by the Advisory Board to the Secretary reflect the independent judgment of the Advisory Board.
 (C)Not later than December 31, 2021, and annually thereafter, to transmit to the Secretary and Congress recommendations required under subparagraph (A).
 (D)Not later than December 31, 2021, and biennially thereafter, to transmit to Congress a report that details the progress made in achieving the actions mandated under section 3406.
 (3)AdministrationWith the consent of the appropriate agency head, the Advisory Board may use the facilities and services of any Federal agency..
					2007.Additional authorities
 (a)Authority for certain activitiesSection 3408 of the Central Valley Project Improvement Act (106 Stat. 4728) is amended— (1)by amending subdivision (c) to read as follows:
							
								(c)Additional storage and delivery of water
 (1)In generalPursuant to Federal Reclamation laws and this title, the Secretary is authorized to enter into contracts or agreements with any Federal agency, California water user or water agency, State agency, joint powers authority, or private organization for the exchange, impoundment, storage, carriage, and delivery of non-project water for domestic, municipal, industrial, fish and wildlife, groundwater recharge or banking, and any other beneficial purpose.
 (2)LimitationNothing in this subsection shall be deemed to supersede the provisions of section 103 of Public Law 99–546 (100 Stat. 3051).
 (3)Authority for certain activitiesThe Secretary shall use the authority granted by this subsection in connection with requests to exchange, impound, store, carry, or deliver non-project water using Central Valley Project facilities for any beneficial purpose where such facilities are not otherwise committed or required to fulfill project purposes, including deliveries under existing contracts, or other Federal obligations.
 (4)RatesThe Secretary shall develop rates not to exceed the amount required to recover the reasonable costs incurred by the Secretary in connection with a beneficial purpose under this subsection. Such rates shall be charged to a party using Central Valley Project facilities for such purpose. Such costs shall not include any donation or other payment to the Restoration Fund.
 (5)ConstructionThis subsection shall be construed and implemented to facilitate and encourage the use of Central Valley Project facilities to exchange, carry, or deliver non-project water for any beneficial purpose.; and
 (2)by striking subsection (d) and redesignating subsections (e) through (k) as subsections (d) through (j).
 (b)Reporting requirementsSection 3408(e) of the Central Valley Project Improvement Act (106 Stat. 4729) is amended— (1)by striking Interior and Insular Affairs and the Committee on Merchant Marine and Fisheries and inserting Natural Resources;
 (2)in the second sentence, by inserting before the period at the end the following: , including progress on the plan required by subsection (i); and (3)by adding at the end the following: The filing and adequacy of such report shall be personally certified to the Committees referenced above by the Regional Director of the Mid-Pacific Region of the Bureau of Reclamation..
 (c)Project yield increaseSection 3408(i) of the Central Valley Project Improvement Act (106 Stat. 4730) is amended as follows:
 (1)By redesignating paragraphs (1) through (7) as subparagraphs (A) through (G), respectively. (2)By striking In order to minimize adverse effects, if any, upon and inserting (1) In general.—In order to minimize adverse effects upon.
 (3)By striking needs, the Secretary, and all that follows through submit to the Congress, a and inserting needs, the Secretary, on a priority basis and not later than September 30, 2020, shall submit to Congress a.
 (4)By striking increase, and all that follows through options: and inserting increase, as soon as possible but not later than September 30, 2023 (except for the construction of new facilities which shall not be limited by that deadline), the water of the Central Valley Project by the amount dedicated and managed for fish and wildlife purposes under this title and otherwise required to meet the purposes of the Central Valley Project including satisfying contractual obligations. All costs incurred in the development and implementation of the plan required by this subsection shall not be reimbursable to the United States and shall include recommendations on authorizing legislation or other measures needed to implement the intent, purposes, and provisions of this subsection and a description of how the Secretary intends to use the following options:.
 (5)In subparagraph (A), by inserting , including construction of new water storage facilities before the semicolon. (6)In subparagraph (F), by striking and at the end.
 (7)In subparagraph (G), by striking the period and all that follows through the end of the subsection and inserting ; and.
 (8)By inserting after subparagraph (G) the following:  (H)Water banking and recharge..
 (9)By adding at the end the following:  (2)Implementation of planThe Secretary shall implement the plan required by paragraph (1) commencing on October 1, 2020.
 (3)Failure of the planNotwithstanding any other provision of Federal Reclamation laws, if by September 30, 2023, the plan required by paragraph (1) fails to increase the annual delivery capability of the Central Valley Project by 800,000 acre-feet, implementation of any non-mandatory action under section 3406(b)(2) shall be suspended until the plan achieves an increase in the annual delivery capability of the Central Valley Project by 800,000 acre-feet..
 (d)Technical correctionSection 3408(g) of the Central Valley Project Improvement Act (106 Stat. 4729) is amended— (1)in paragraph (1), by striking paragraph (h)(2) and inserting paragraph (2); and
 (2)in paragraph (2), by striking paragraph (h)(i) and inserting paragraph (1). 2008.Amendments to Central Valley Project authorizations Section 2 of the Act of August 26, 1937 (chapter 832; 50 Stat. 850), as amended, is further amended as follows:
 (1)In the last proviso of subsection (a)— (A)by striking second, for irrigation and domestic uses and inserting second, for irrigation, domestic, and municipal and industrial uses;;
 (B)by striking and fish and wildlife mitigation, protection and restoration purposes;; (C)by striking and, third, and inserting third,;
 (D)by striking power and fish and wildlife enhancement and inserting power generation;; (E)by inserting after power generation; fourth, for purposes of mitigating impacts to fish and wildlife caused by the construction, operation, or maintenance of the Central Valley Project; and fifth, for purposes of protecting, enhancing, or helping to restore fish and wildlife.; and
 (F)by adding at the end the following: When there is insufficient Central Valley Project yield to meet all the demands for water deliveries from the Central Valley Project, the Secretary shall apply these priorities in making allocations of available water..
 (2)In subsection (b)(1), by striking the last sentence. 2009.Regulatory streamlining (a)Applicability of certain lawsFiling of a Notice of Determination or a Notice of Exemption for any project, including the issuance of a permit under State law, related to any project of the Central Valley Project or the delivery of water therefrom in accordance with the California Environmental Quality Act shall be deemed to meet the requirements of section 102(2)(C) of the National Environmental Protection Act of 1969 (42 U.S.C. 4332(2)(C)) for that project or permit.
 (b)Continuation of projectThe Bureau of Reclamation shall not be required to cease or modify any major Federal action or other activity related to any project of the Central Valley Project or the delivery of water therefrom pending completion of judicial review of any determination made under the National Environmental Protection Act of 1969 (42 U.S.C. 4332(2)(C)).
 (c)Project definedFor the purposes of this section, the term project— (1)means an activity that—
 (A)is undertaken by a public agency, funded by a public agency, or that requires an issuance of a permit by a public agency;
 (B)has a potential to result in physical change to the environment; and (C)may be subject to several discretionary approvals by governmental agencies;
 (2)may include construction activities, clearing or grading of land, improvements to existing structures, and activities or equipment involving the issuance of a permit; or
 (3)qualifies as a project under the California Environmental Quality Act as defined in section 21065 of the California Public Resource Code.
						(d)Congressional direction regarding central valley project and california state water project
 operationsNotwithstanding any other provision of law, complying with the Biological Opinion for Reinitiation of Consultation on the Coordinated Operations of the Central Valley Project and State Water Project, released by the United States Fish and Wildlife Service and the National Marine Fisheries Service on October 21, 2019, combined with efforts carried out pursuant to Public Law 102–575 and Public Law 114–322, fully meet all requirements of applicable Federal environmental laws, including the Endangered Species Act (16 U.S.C. 1531 et seq.) for the Central Valley Project and the State Water Project.
					BSan Joaquin River Restoration
 2101.Repeal of the San Joaquin River SettlementAs of the date of the enactment of this title, the Secretary shall cease any action to implement the Stipulation of Settlement (Natural Resources Defense Council, et al. v. Kirk Rodgers, et al., Eastern District of California, No. Civ. S–88–1658 LKK/GGH).
 2102.PurposeSection 10002 of the San Joaquin River Restoration Settlement Act (Public Law 111–11) is amended by striking implementation of the Settlement and inserting restoration of the San Joaquin River.
 2103.DefinitionsSection 10003 of the San Joaquin River Restoration Settlement Act (Public Law 111–11) is amended— (1)by striking paragraph (1) and inserting the following:
						
 (1)The term Restoration Flows means the additional water released or bypassed from Friant Dam to insure that the target flow entering Mendota Pool, located approximately 62 river miles downstream from Friant Dam, does not fall below 50 cubic feet per second.;
 (2)by striking paragraph (3) and inserting the following:  (3)The term Water Year means March 1 through the last day of February of the following Calendar Year, both dates inclusive.; and
 (3)by adding at the end the following new paragraph:  (4)The term Critical Water Year means when the total unimpaired runoff at Friant Dam is less than 400,000 acre-feet, as forecasted as of March 1 of that water year by the California Department of Water Resources..
 2104.Implementation of restorationSection 10004 of the San Joaquin River Restoration Settlement Act (Public Law 111–11) is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking authorized and directed and all that follows through in the Settlement: and inserting authorized to carry out the following:; (B)by striking paragraphs (1), (2), (4), and (5);
 (C)in paragraph (3)— (i)by striking (3) and inserting (1); and
 (ii)by striking paragraph 13 of the Settlement and inserting this part; and (D)by adding at the end the following new paragraphs:
							
 (2)In each Water Year, commencing in the Water Year starting on March 1, 2021— (A)shall modify Friant Dam operations so as to release the Restoration Flows for that Water Year, except in any Critical Water Year;
 (B)shall ensure that the release of Restoration Flows are maintained at the level prescribed by this part, but that Restoration Flows do not reach downstream of Mendota Pool;
 (C)shall release the Restoration Flows in a manner that improves the fishery in the San Joaquin River below Friant Dam, but upstream of Gravelly Ford in existence as of the date of the enactment of this part, and the associated riparian habitat; and
 (D)may, without limiting the actions required under paragraphs (A) and (C) and subject to subsections 10004(a)(3) and 10004(l), use the Restoration Flows to enhance or restore a warm water fishery downstream of Gravelly Ford to and including Mendota Pool, if the Secretary determines that it is reasonable, prudent, and feasible to do so.
 (3)Not later than 1 year after the date of the enactment of this section, the Secretary shall develop and implement, in cooperation with the State of California, a reasonable plan, to fully recirculate, recapture, reuse, exchange, or transfer all Restoration Flows and provide such recirculated, recaptured, reused, exchanged, or transferred flows to those contractors within the Friant Division, Hidden Unit, and Buchanan Unit of the Central Valley Project that relinquished the Restoration Flows so recirculated, recaptured, reused, exchanged, or transferred. Such a plan shall address any impact on ground water resources within the service area of the Friant Division, Hidden Unit, and Buchanan Unit of the Central Valley Project and mitigation may include ground water banking and recharge projects. Such a plan shall not impact the water supply or water rights of any entity outside the Friant Division, Hidden Unit, and Buchanan Unit of the Central Valley Project. Such a plan shall be subject to applicable provisions of California water law and the Secretary’s use of Central Valley Project facilities to make Project water (other than water released from Friant Dam pursuant to this part) and water acquired through transfers available to existing south-of-Delta Central Valley Project contractors.;
 (2)in subsection (b)— (A)in paragraph (1), by striking the Settlement and inserting this part; and
 (B)in paragraph (2), by striking the Settlement and inserting this part; (3)in subsection (c), by striking the Settlement and inserting this part;
 (4)by striking subsection (d) and inserting the following:  (d)Mitigation of impactsPrior to October 1, 2020, the Secretary shall identify—
 (1)the impacts associated with the release of Restoration Flows prescribed in this part; (2)the measures which shall be implemented to mitigate impacts on adjacent and downstream water users, landowners and agencies as a result of Restoration Flows prescribed in this part; and
 (3)prior to the implementation of decisions or agreements to construct, improve, operate, or maintain facilities that the Secretary determines are needed to implement this part, the Secretary shall implement all mitigations measures identified in subsection (d)(2) before Restoration Flows are commenced.;
 (5)in subsection (e), by striking the Settlement and inserting this part; (6)in subsection (f), by striking the Settlement and all that follows through section 10011 and insert this part;
 (7)in subsection (g)— (A)by striking the Settlement and before this part; and
 (B)by striking or exchange contract and inserting exchange contract, or water rights settlement or holding contracts; (8)in subsection (h)—
 (A)by striking Interim in the header; (B)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by striking Interim Flows under the Settlement and inserting Restoration Flows under this part; (ii)in subparagraph (C)—
 (I)in clause (i), by striking Interim and inserting Restoration; and (II)in clause (ii), by inserting and after the semicolon;
 (iii)in subparagraph (D), by striking and at the end; and (iv)by striking subparagraph (E);
 (C)in paragraph (2)— (i)by striking Interim and inserting Restoration;
 (ii)by striking subparagraph (A); and (iii)by striking (B) exceed and inserting exceed;
 (D)in paragraph (3), by striking Interim and inserting Restoration; and (E)by striking paragraph (4) and inserting the following:
							
 (4)ClaimsNot later than 60 days after the date of the enactment of this Act the Secretary shall promulgate a rule establishing a claims process to address current and future claims including, but not limited to, ground water seepage, flooding, or levee instability damages caused as a result of, arising out of, or related to implementation of subtitle A of title X of Public Law 111–11.;
 (9)in subsection (i)— (A)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by striking the Settlement and parts I and III and inserting this part; (ii)in subparagraph (A), by inserting and after the semicolon;
 (iii)in subparagraph (B)— (I)by striking additional amounts authorized to be appropriated, including the; and
 (II)by striking ; and  and inserting a period; and (iv)by striking subparagraph (C); and
 (B)by striking paragraph (3); and (10)by adding at the end the following new subsections:
						
 (k)No impacts on other interestsNo Central Valley Project or other water other than San Joaquin River water impounded by or bypassed from Friant Dam shall be used to implement subsection (a)(2) unless such use is on a voluntary basis. No cost associated with the implementation of this section shall be imposed directly or indirectly on any Central Valley Project contractor, or any other person or entity, outside the Friant Division, the Hidden Unit, or the Buchanan Unit, unless such costs are incurred on a voluntary basis. The implementation of this part shall not result directly or indirectly in any reduction in water supplies to or water reliability for any Central Valley Project contractor, any State Water Project contractor, or any other person or entity, outside the Friant Division, the Hidden Unit, or the Buchanan Unit, unless such reductions or costs are incurred on a voluntary basis.
 (l)PriorityAll actions taken under this part shall be subordinate to the Secretary’s use of Central Valley Project facilities to make Project water available to Project contractors, other than water released from the Friant Dam pursuant to this part.
 (m)In generalNotwithstanding section 8 of the Reclamation Act of 1902, except as expressly provided in this part, including title II of this Act, this part preempts and supersedes any State law, regulation, or requirement that imposes more restrictive requirements or regulations on the activities authorized under this part. Nothing in this part shall alter or modify the obligations, if any, of the Friant Division, Hidden Unit, and Buchanan Unit of the Central Valley Project, or other water users on the San Joaquin River or its tributaries, under orders issued by the State Water Resources Control Board pursuant to the Porter-Cologne Water Quality Control Act (California Water Code sections 13000 et seq.). Any such order shall be consistent with the congressional authorization for any affected Federal facility as it pertains to the Central Valley Project.
 (n)Project implementationProjects to implement this title shall be phased such that each project shall follow the sequencing identified below and include at least the—
 (1)project purpose and need; (2)identification of mitigation measures;
 (3)appropriate environmental review; and (4)prior to releasing Restoration Flows under this part, the Secretary shall—
 (A)complete the implementation of mitigation measures required; and (B)complete implementation of the project..
 2105.Disposal of property; title to facilitiesSection 10005 of the San Joaquin River Restoration Settlement Act (Public Law 111–11) is amended— (1)in subsection (a), by striking the Settlement authorized by this part and inserting this part;
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)by striking (1) In general.—The Secretary; and (ii)by striking the Settlement authorized by this part and inserting this part; and
 (B)by striking paragraph (2); and (3)in subsection (c)—
 (A)in paragraph (1), by striking the Settlement and inserting this part; (B)in paragraph (2)—
 (i)by striking through the exercise of its eminent domain authority; and (ii)by striking the Settlement and inserting this part; and
 (C)in paragraph (3), by striking section 10009(c) and inserting section 10009. 2106.Compliance with applicable lawSection 10006 of the San Joaquin River Restoration Settlement Act (Public Law 111–11) is amended—
 (1)in subsection (a)— (A)in paragraph (1), by inserting unless otherwise provided by this part before the period at the end; and
 (B)in paragraph (2), by striking the Settlement and inserting this part; (2)in subsection (b), by inserting , unless otherwise provided by this part before the period at the end;
 (3)in subsection (c)— (A)in paragraph (2), by striking section 10004 and inserting this part; and
 (B)in paragraph (3), by striking the Settlement and inserting this part; and (4)in subsection (d)—
 (A)by inserting , including without limitation to sections 10004(d) and 10004(h)(4) of this part, after implementing this part; and (B)by striking for implementation of the Settlement.
 2107.Compliance with Central Valley Project Improvement ActSection 10007 of the San Joaquin River Restoration Settlement Act (Public Law 111–11) is amended— (1)in the matter preceding paragraph (1)—
 (A)by striking the Settlement and inserting enactment of this part; and (B)by inserting: and the obligations of the Secretary and all other parties to protect and keep in good condition any fish that may be planted or exist below Friant Dam including any obligations under section 5937 of the California Fish and Game Code and the public trust doctrine, and those of the Secretary and all other parties under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). before , provided; and
 (2)in paragraph (1), by striking , as provided in the Settlement. 2108.No private right of actionSection 10008(a) of the San Joaquin River Restoration Settlement Act (Public Law 111–11) is amended—
 (1)by striking not a party to the Settlement after person or entity; and (2)by striking or the Settlement before the period and inserting unless otherwise provided by this part. Any Central Valley Project long-term water service or repayment contractor within the Friant Division, Hidden Unit, or Buchanan Unit adversely affected by the Secretary’s failure to comply with section 10004(a)(3) of this part may bring an action against the Secretary for injunctive relief or damages, or both..
 2109.ImplementationSection 10009 of the San Joaquin River Restoration Settlement Act (Public Law 111–11) is amended— (1)in the header by striking ; settlement fund;
 (2)in subsection (a)— (A)in paragraph (1)—
 (i)by striking the Settlement the first place it appears and inserting this part; (ii)by striking , estimated to total and all that follows through subsection (b)(1),; and
 (iii)by striking provided however, and all that follows through $110,000,000 of State funds; (B)in paragraph (2)—
 (i)in subparagraph (A), by striking (A) In general.—The Secretary and inserting The Secretary; and (ii)by striking subparagraph (B); and
 (C)in paragraph (3)— (i)by striking Except as provided in the Settlement, to and inserting To; and
 (ii)by striking this Settlement and inserting this part; (3)in subsection (b)(1)—
 (A)by striking In addition through however, that the and inserting The; (B)by striking such additional appropriations only in amounts equal to; and
 (C)by striking or the Settlement before the period; (4)in subsection (c)—
 (A)in paragraph (1)— (i)in the matter preceding subparagraph (A), by striking the Settlement and inserting this part;
 (ii)in subparagraph (C), by striking from the sale of water pursuant to the Settlement, or; and (iii)in subparagraph (D), by striking the Settlement and inserting this part;
 (B)in paragraph (2), by striking the Settlement and before this part; and (5)by striking subsections (d) through (f).
 2110.Repayment contracts and acceleration of repayment of construction costsSection 10010 of the San Joaquin River Restoration Settlement Act (Public Law 111–11) is amended— (1)in subsection (a)—
 (A)in paragraph (3)(D), by striking the Settlement and before this part; and (B)in paragraph (4)(C), by striking the Settlement and before this part;
 (2)in subsection (c), by striking paragraph (3); (3)in subsection (d)(1), by striking the Settlement in both places it appears and inserting this part;
 (4)in subsection (e)— (A)in paragraph (1)—
 (i)by striking Interim Flows or Restoration Flows, pursuant to paragraphs 13 or 15 of the Settlement and inserting Restoration Flows, pursuant to this part; (ii)by striking Interim Flows or before Restoration Flows; and
 (iii)by striking the Interim Flows or Restoration Flows or is intended to otherwise facilitate the Water Management Goal, as described in the Settlement and inserting Restoration Flows; and
 (B)in paragraph (2)— (i)by striking except as provided in paragraph 16(b) of the Settlement after Friant Division long-term contractor; and
 (ii)by striking the Interim Flows or Restoration Flows or to facilitate the Water Management Goal and inserting Restoration Flows. 2111.RepealSection 10011 of the San Joaquin River Restoration Settlement Act (Public Law 111–11) is repealed.
 2112.Water supply mitigationSection 10202(b) of the San Joaquin River Restoration Settlement Act (Public Law 111–11) is amended—
 (1)in paragraph (1), by striking the Interim or Restoration Flows authorized in part I of this subtitle and inserting Restoration Flows authorized in this part; (2)in paragraph (2), by striking the Interim or Restoration Flows authorized in part I of this subtitle and inserting Restoration Flows authorized in this part; and
 (3)in paragraph (3)— (A)in subparagraph (A), by striking meet the Restoration Goal as described in part I of this subtitle and inserting recover Restoration Flows as described in this part; and
 (B)in subparagraph (C)— (i)by striking the Interim or Restoration Flows authorized in part I of this subtitle and inserting Restoration Flows authorized in this part; and
 (ii)by striking , and for ensuring appropriate adjustment in the recovered water account pursuant to section 10004(a)(5).
 2113.Additional authoritiesSection 10203 of the San Joaquin River Restoration Settlement Act (Public Law 111–11) is amended— (1)in subsection (b)—
 (A)by striking section 10004(a)(4) and inserting section 10004(a)(3); and (B)by striking , provided and all that follows through section 10009(f)(2); and
 (2)by striking subsection (c). 2114.ProtectionsSection 4005 of Public Law 114–322, as amended by this Act, shall apply to this title.”
				IIIRepurposing Assets To Increase Long-term Water Availability and Yield Act 
			3001.Treatment of certain funds dedicated for high-speed rail development in the State of California
 (a)Treatment of fundsNotwithstanding any other law, the covered funds described in subsection (b) shall be immediately deposited as follows:
 (1)Ninety percent of funds in the Reclamation Water Storage Account which shall be made available to the Secretary of the Interior for water storage projects authorized pursuant to section 4007 of the Water Infrastructure Improvements for the Nation Act (Public Law 114–322) (43 U.S.C. 390b note).
 (2)Five percent of funds in the Rural Water and Waste Disposal Program Account which shall be made available to the Secretary of Agriculture for grants under section 306F of the Consolidated Farm and Rural Development Act.
 (3)Five percent of funds in the Rural Water and Waste Disposal Program Account which shall be made available to the Secretary of Agriculture for grants under section 306G of the Consolidated Farm and Rural Development Act.
 (b)Covered fundsThe covered funds are the following: (1)The Federal funds received by the Department of Transportation as a result of the Department of Transportation’s termination and de-obligation of Cooperative Agreement No. FR–HSR–0118–12–01–01 between the Federal Railroad Administration and the California High-Speed Rail Authority, notwithstanding the Omnibus Appropriations Act, 2010 (Public Law 111–117).
 (2)The Federal funds that are recovered by the Department of Transportation relating to Cooperative Agreement No. FR–HSR–0009–10–01–06 between the Federal Railroad Administration and the California High-Speed Rail Authority, notwithstanding the American Recovery and Reinvestment Act of 2009 (Public Law 111–5).
 (3)Any funds determined to be offsets by the Federal Railroad Administration or the Department of Transportation, consistent with Cooperative Agreement No. FRA–HSR–0009–10–01–06.
 (c)Cost share for water storage projectsFunds made available pursuant this Act shall not count toward the cost-share provisions of section 4007 of the Water Infrastructure Improvements for the Nation Act.
				3002.Nitrate contamination reduction grants
 (a)In generalSubtitle A of the Consolidated Farm and Rural Development Act (7 U.S.C. 1922–1936c) is amended by inserting after section 306E the following:
					
						306F.Nitrate contamination reduction grants
 (a)In generalThe Secretary shall provide grants in accordance with this section to public or private nonprofit entities for projects designed to reduce the level of nitrates in, or remove nitrates from, drinking water in a rural community where the level of nitrates in drinking water exceeds applicable Federal or State standards.
 (b)Use of fundsGrants made under this section may be used— (1)for waterline extensions from existing systems, laying of new waterlines, repairs or maintenance to an existing system, digging of new wells or development of other sources of water designed to replace sources of drinking water with high levels of nitrates, equipment replacement, and hook-up fees; and
 (2)in the case of a project designed to benefit a rural community outside the jurisdiction of the grantee, to maintain existing water supplies of the grantee that will be reduced as a result of the project.
 (c)Rural communityIn this section, the term rural community does not include— (1)any area in any city or town with a population in excess of 10,000 inhabitants according to the most recent decennial census of the United States; or
 (2)any area with a median household income in excess of the State nonmetropolitan median household income.
 (d)Full fundingGrants under this section shall be made in an amount equal to 100 percent of the costs of the projects conducted under this section.
 (e)ApplicationSubsection (h) of section 306A shall apply with respect to the administration of applications for grants under this section..
 (b)RepealEffective 5 years after the date of the enactment of this Act, section 306F of the Consolidated Farm and Rural Development Act, as added by the amendment made by subsection (a), is repealed.
				3003.New well construction grants
 (a)In generalSubtitle A of the Consolidated Farm and Rural Development Act (7 U.S.C. 1922–1936c) is further amended by inserting after section 306F the following:
					
						306G.New well construction grants
 (a)In generalThe Secretary shall provide grants in accordance with this section to public or private nonprofit entities for projects designed to supply drinking water to rural communities in which a significant number of dwellings with private drinking water wells have wells that are not producing water.
 (b)Use of fundsGrants made under this section may be used— (1)for waterline extensions from existing systems, laying of new waterlines, repairs or maintenance to an existing system, digging of new wells or development of other sources of water designed to replace sources of drinking water with high levels of nitrates, equipment replacement, and hook-up fees; and
 (2)in the case of a project designed to benefit a rural community outside the jurisdiction of the grantee, to maintain existing water supplies of the grantee that will be reduced as a result of the project.
 (c)Rural communityIn this section, the term rural community does not include— (1)any area in any city or town with a population in excess of 10,000 inhabitants according to the most recent decennial census of the United States; or
 (2)any area with a median household income in excess of the State nonmetropolitan median household income.
 (d)Full fundingGrants under this section shall be made in an amount equal to 100 percent of the costs of the projects conducted under this section.
 (e)ApplicationSubsection (h) of section 306A shall apply with respect to the administration of applications for grants under this section..
 (b)RepealEffective 5 years after the date of the enactment of this Act, section 306G of the Consolidated Farm and Rural Development Act, as added by the amendment made by subsection (a), is repealed.
				IVHetch Hetchy Dam
 4001.Hetch Hetchy rental fee updateSection 7 of the Act of December 13, 1913 (38 Stat. 242), is amended— (1)by striking pay the sum of $30,000 and all that follows in the first sentence and inserting pay an amount determined annually by the Secretary in accordance with the formula used by the Federal Energy Regulatory Commission for application to licenses of hydroelectric projects under the Federal Power Act (16 U.S.C. 791 et seq.), provided that, in no event shall such amount be less than $597,000.00. Said amount to be paid on the first day of July of each year.; and
 (2)by amending the second and third sentences to read as follows: These funds shall be placed in a separate fund by the United States and, notwithstanding any other provision of law, shall not be available for obligation or expenditure until appropriated by Congress. The highest priority use of the funds shall be for annual operation of Yosemite National Park, with the remainder of any funds to be used to fund operations of other national parks in the State of California..
				VBureau of Reclamation and Bureau of Indian Affairs Water Project Streamlining Act 
 5001.DefinitionsIn this title: (1)Environmental impact statementThe term environmental impact statement means the detailed statement of environmental impacts of a project required to be prepared pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
				(2)Environmental review process
 (A)In generalThe term environmental review process means the process of preparing an environmental impact statement, environmental assessment, categorical exclusion, or other document under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for a project study.
 (B)InclusionsThe term environmental review process includes the process for and completion of any environmental permit, approval, review, or study required for a project study under any Federal law other than the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (3)Federal jurisdictional agencyThe term Federal jurisdictional agency means a Federal agency with jurisdiction delegated by law, regulation, order, or otherwise over a review, analysis, opinion, statement, permit, license, or other approval or decision required for a project study under applicable Federal laws (including regulations).
 (4)Federal lead agencyThe term Federal lead agency means the Bureau of Reclamation or Bureau of Indian Affairs. (5)ProjectThe term project means—
 (A)a surface water project, a project under the purview of title XVI of Public Law 102–575, a rural water supply project investigated under Public Law 109–451, or a Federal portion of an integrated water resource management plan that has been subject to a review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and is to be carried out, funded or operated in whole or in party by the Secretary pursuant to the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.); or
 (B)Indian irrigation projects in the western United States that, on the date of the enactment of this Act, are owned by the Federal Government, as listed in the Federal inventory required by Executive Order 13327 (40 U.S.C. 121 note; relating to Federal real property asset management).
 (6)Project sponsorThe term project sponsor means a State, regional, Tribal, or local authority or instrumentality or other qualifying entity, such as a water conservation district, irrigation district, water conservancy district, joint powers authority, mutual water company, canal company, rural water district or association, or any other entity that has the capacity to contract with the United States under Federal reclamation law.
 (7)Project studyThe term project study means a feasibility study for a project carried out pursuant to the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.).
 (8)SecretaryThe term Secretary means the Secretary of the Interior. (9)Surface water storageThe term surface water storage means any surface water reservoir or impoundment that would be owned, funded or operated in whole or in part by the Bureau of Reclamation or the Bureau of Indian Affairs or that would be integrated into a larger system owned, operated or administered in whole or in part by the Bureau of Reclamation or the Bureau of Indian Affairs.
				5002.Acceleration of studies
 (a)In generalTo the extent practicable, a project study initiated by the Secretary, after the date of the enactment of this Act, shall—
 (1)result in the completion of a final feasibility report not later than 3 years after the date of initiation;
 (2)have a maximum Federal cost of $3,000,000; and (3)ensure that personnel from the local project area, region, and headquarters levels of the Bureau of Reclamation or the Bureau of Indian Affairs concurrently conduct the review required under that section.
 (b)ExtensionIf the Secretary determines that a project study described in subsection (a) will not be conducted in accordance with subsection (a), the Secretary, not later than 30 days after the date of making the determination, shall—
 (1)prepare an updated project study schedule and cost estimate; (2)notify the non-Federal project cost-sharing partner that the project study has been delayed; and
 (3)provide written notice to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate as to the reasons the requirements of subsection (a) are not attainable.
					(c)Exception
 (1)In generalNotwithstanding the requirements of subsection (a), the Secretary may extend the timeline of a project study by a period not to exceed 3 years, if the Secretary determines that the project study is too complex to comply with the requirements of subsection (a).
 (2)FactorsIn making a determination that a study is too complex to comply with the requirements of subsection (a), the Secretary shall consider—
 (A)the type, size, location, scope, and overall cost of the project; (B)whether the project will use any innovative design or construction techniques;
 (C)whether the project will require significant action by other Federal, State, or local agencies; (D)whether there is significant public dispute as to the nature or effects of the project; and
 (E)whether there is significant public dispute as to the economic or environmental costs or benefits of the project.
 (3)NotificationEach time the Secretary makes a determination under this subsection, the Secretary shall provide written notice to the Committee on Natural Resources of the House of Representatives and the Committees on Energy and Natural Resources and Indian Affairs of the Senate as to the results of that determination, including an identification of the specific one or more factors used in making the determination that the project is complex.
 (4)LimitationThe Secretary shall not extend the timeline for a project study for a period of more than 7 years, and any project study that is not completed before that date shall no longer be authorized.
 (d)ReviewsNot later than 90 days after the date of the initiation of a project study described in subsection (a), the Secretary shall—
 (1)take all steps necessary to initiate the process for completing federally mandated reviews that the Secretary is required to complete as part of the study, including the environmental review process under section 5;
 (2)convene a meeting of all Federal, Tribal, and State agencies identified under section 5(d) that may—
 (A)have jurisdiction over the project; (B)be required by law to conduct or issue a review, analysis, opinion, or statement for the project study; or
 (C)be required to make a determination on issuing a permit, license, or other approval or decision for the project study; and
 (3)take all steps necessary to provide information that will enable required reviews and analyses related to the project to be conducted by other agencies in a thorough and timely manner.
 (e)Interim reportNot later than 18 months after the date of the enactment of this Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committees on Energy and Natural Resources and Indian Affairs of the Senate and make publicly available a report that describes—
 (1)the status of the implementation of the planning process under this section, including the number of participating projects;
 (2)a review of project delivery schedules, including a description of any delays on those studies initiated prior to the date of the enactment of this Act; and
 (3)any recommendations for additional authority necessary to support efforts to expedite the project. (f)Final reportNot later than 4 years after the date of the enactment of this Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committees on Energy and Natural Resources and Indian Affairs of the Senate and make publicly available a report that describes—
 (1)the status of the implementation of this section, including a description of each project study subject to the requirements of this section;
 (2)the amount of time taken to complete each project study; and (3)any recommendations for additional authority necessary to support efforts to expedite the project study process, including an analysis of whether the limitation established by subsection (a)(2) needs to be adjusted to address the impacts of inflation.
 5003.Expedited completion of reportsThe Secretary shall— (1)expedite the completion of any ongoing project study initiated before the date of the enactment of this Act; and
 (2)if the Secretary determines that the project is justified in a completed report, proceed directly to preconstruction planning, engineering, and design of the project in accordance with the Reclamation Act of 1902 (32 Stat. 388), and all Acts amendatory thereof or supplementary thereto.
				5004.Project acceleration
				(a)Applicability
 (1)In generalThis section shall apply to— (A)each project study that is initiated after the date of the enactment of this Act and for which an environmental impact statement is prepared under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
 (B)the extent determined appropriate by the Secretary, to other project studies initiated before the date of the enactment of this Act and for which an environmental review process document is prepared under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
 (C)any project study for the development of a non-federally owned and operated surface water storage project for which the Secretary determines there is a demonstrable Federal interest and the project—
 (i)is located in a river basin where other Bureau of Reclamation or the Bureau of Indian Affairs water projects are located;
 (ii)will create additional water supplies that support Bureau of Reclamation or the Bureau of Indian Affairs water projects; or
 (iii)will become integrated into the operation of Bureau of Reclamation or the Bureau of Indian Affairs water projects.
 (2)FlexibilityAny authority granted under this section may be exercised, and any requirement established under this section may be satisfied, for the conduct of an environmental review process for a project study, a class of project studies, or a program of project studies.
					(3)List of project studies
 (A)In generalThe Secretary shall annually prepare, and make publicly available, a list of all project studies that the Secretary has determined—
 (i)meet the standards described in paragraph (1); and (ii)do not have adequate funding to make substantial progress toward the completion of the project study.
 (B)InclusionsThe Secretary shall include for each project study on the list under subparagraph (A) a description of the estimated amounts necessary to make substantial progress on the project study.
						(b)Project review process
 (1)In generalThe Secretary shall develop and implement a coordinated environmental review process for the development of project studies.
 (2)Coordinated reviewThe coordinated environmental review process described in paragraph (1) shall require that any review, analysis, opinion, statement, permit, license, or other approval or decision issued or made by a Federal, State, or local governmental agency or an Indian Tribe for a project study described in subsection (b) be conducted, to the maximum extent practicable, concurrently with any other applicable governmental agency or Indian Tribe.
 (3)TimingThe coordinated environmental review process under this subsection shall be completed not later than the date on which the Secretary, in consultation and concurrence with the agencies identified under section 5(d), establishes with respect to the project study.
					(c)Lead agencies
					(1)Joint lead agencies
 (A)In generalSubject to the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and the requirements of section 1506.8 of title 40, Code of Federal Regulations (or successor regulations), including the concurrence of the proposed joint lead agency, a project sponsor may serve as the joint lead agency.
 (B)Project sponsor as joint lead agencyA project sponsor that is a State or local governmental entity may— (i)with the concurrence of the Secretary, serve as a joint lead agency with the Federal lead agency for purposes of preparing any environmental document under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
 (ii)prepare any environmental review process document under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) required in support of any action or approval by the Secretary if—
 (I)the Secretary provides guidance in the preparation process and independently evaluates that document;
 (II)the project sponsor complies with all requirements applicable to the Secretary under— (aa)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
 (bb)any regulation implementing that Act; and (cc)any other applicable Federal law; and
 (III)the Secretary approves and adopts the document before the Secretary takes any subsequent action or makes any approval based on that document, regardless of whether the action or approval of the Secretary results in Federal funding.
 (2)DutiesThe Secretary shall ensure that— (A)the project sponsor complies with all design and mitigation commitments made jointly by the Secretary and the project sponsor in any environmental document prepared by the project sponsor in accordance with this subsection; and
 (B)any environmental document prepared by the project sponsor is appropriately supplemented to address any changes to the project the Secretary determines are necessary.
 (3)Adoption and use of documentsAny environmental document prepared in accordance with this subsection shall be adopted and used by any Federal agency making any determination related to the project study to the same extent that the Federal agency could adopt or use a document prepared by another Federal agency under—
 (A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and (B)parts 1500 through 1508 of title 40, Code of Federal Regulations (or successor regulations).
 (4)Roles and responsibility of lead agencyWith respect to the environmental review process for any project study, the Federal lead agency shall have authority and responsibility—
 (A)to take such actions as are necessary and proper and within the authority of the Federal lead agency to facilitate the expeditious resolution of the environmental review process for the project study; and
 (B)to prepare or ensure that any required environmental impact statement or other environmental review document for a project study required to be completed under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) is completed in accordance with this section and applicable Federal law.
						(d)Participating and cooperating agencies
 (1)Identification of jurisdictional agenciesWith respect to carrying out the environmental review process for a project study, the Secretary shall identify, as early as practicable in the environmental review process, all Federal, State, and local government agencies and Indian Tribes that may—
 (A)have jurisdiction over the project; (B)be required by law to conduct or issue a review, analysis, opinion, or statement for the project study; or
 (C)be required to make a determination on issuing a permit, license, or other approval or decision for the project study.
 (2)State authorityIf the environmental review process is being implemented by the Secretary for a project study within the boundaries of a State, the State, consistent with State law, may choose to participate in the process and to make subject to the process all State agencies that—
 (A)have jurisdiction over the project; (B)are required to conduct or issue a review, analysis, opinion, or statement for the project study; or
 (C)are required to make a determination on issuing a permit, license, or other approval or decision for the project study.
						(3)Invitation
 (A)In generalThe Federal lead agency shall invite, as early as practicable in the environmental review process, any agency identified under paragraph (1) to become a participating or cooperating agency, as applicable, in the environmental review process for the project study.
 (B)DeadlineAn invitation to participate issued under subparagraph (A) shall set a deadline by which a response to the invitation shall be submitted, which may be extended by the Federal lead agency for good cause.
 (4)ProceduresSection 1501.6 of title 40, Code of Federal Regulations (as in effect on the date of the enactment of this Act), shall govern the identification and the participation of a cooperating agency.
 (5)Federal cooperating agenciesAny Federal agency that is invited by the Federal lead agency to participate in the environmental review process for a project study shall be designated as a cooperating agency by the Federal lead agency unless the invited agency informs the Federal lead agency, in writing, by the deadline specified in the invitation that the invited agency—
						(A)
 (i)has no jurisdiction or authority with respect to the project; (ii)has no expertise or information relevant to the project; or
 (iii)does not have adequate funds to participate in the project; and (B)does not intend to submit comments on the project.
 (6)AdministrationA participating or cooperating agency shall comply with this section and any schedule established under this section.
 (7)Effect of designationDesignation as a participating or cooperating agency under this subsection shall not imply that the participating or cooperating agency—
 (A)supports a proposed project; or (B)has any jurisdiction over, or special expertise with respect to evaluation of, the project.
 (8)Concurrent reviewsEach participating or cooperating agency shall— (A)carry out the obligations of that agency under other applicable law concurrently and in conjunction with the required environmental review process, unless doing so would prevent the participating or cooperating agency from conducting needed analysis or otherwise carrying out those obligations; and
 (B)formulate and implement administrative, policy, and procedural mechanisms to enable the agency to ensure completion of the environmental review process in a timely, coordinated, and environmentally responsible manner.
 (e)Non-Federal projects intergrated into reclamation systemsThe Federal lead agency shall serve in that capacity for the entirety of all non-Federal projects that will be integrated into a larger system owned, operated or administered in whole or in part by the Bureau of Reclamation or the Bureau of Indian Affairs.
 (f)Non-Federal projectIf the Secretary determines that a project can be expedited by a non-Federal sponsor and that there is a demonstrable Federal interest in expediting that project, the Secretary shall take such actions as are necessary to advance such a project as a non-Federal project, including, but not limited to, entering into agreements with the non-Federal sponsor of such project to support the planning, design and permitting of such project as a non-Federal project.
				(g)Programmatic compliance
 (1)In generalThe Secretary shall issue guidance regarding the use of programmatic approaches to carry out the environmental review process that—
 (A)eliminates repetitive discussions of the same issues; (B)focuses on the actual issues ripe for analyses at each level of review;
 (C)establishes a formal process for coordinating with participating and cooperating agencies, including the creation of a list of all data that are needed to carry out an environmental review process; and
 (D)complies with— (i)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
 (ii)all other applicable laws. (2)RequirementsIn carrying out paragraph (1), the Secretary shall—
 (A)as the first step in drafting guidance under that paragraph, consult with relevant Federal, State, and local governmental agencies, Indian Tribes, and the public on the appropriate use and scope of the programmatic approaches;
 (B)emphasize the importance of collaboration among relevant Federal, State, and local governmental agencies, and Indian Tribes in undertaking programmatic reviews, especially with respect to including reviews with a broad geographical scope;
 (C)ensure that the programmatic reviews— (i)promote transparency, including of the analyses and data used in the environmental review process, the treatment of any deferred issues raised by Federal, State, and local governmental agencies, Indian Tribes, or the public, and the temporal and special scales to be used to analyze those issues;
 (ii)use accurate and timely information in the environmental review process, including— (I)criteria for determining the general duration of the usefulness of the review; and
 (II)the timeline for updating any out-of-date review; (iii)describe—
 (I)the relationship between programmatic analysis and future tiered analysis; and (II)the role of the public in the creation of future tiered analysis; and
 (iv)are available to other relevant Federal, State, and local governmental agencies, Indian Tribes, and the public;
 (D)allow not fewer than 60 days of public notice and comment on any proposed guidance; and (E)address any comments received under subparagraph (D).
						(h)Coordinated reviews
					(1)Coordination plan
 (A)EstablishmentThe Federal lead agency shall, after consultation with and with the concurrence of each participating and cooperating agency and the project sponsor or joint lead agency, as applicable, establish a plan for coordinating public and agency participation in, and comment on, the environmental review process for a project study or a category of project studies.
						(B)Schedule
 (i)In generalAs soon as practicable but not later than 45 days after the close of the public comment period on a draft environmental impact statement, the Federal lead agency, after consultation with and the concurrence of each participating and cooperating agency and the project sponsor or joint lead agency, as applicable, shall establish, as part of the coordination plan established in subparagraph (A), a schedule for completion of the environmental review process for the project study.
 (ii)Factors for considerationIn establishing a schedule, the Secretary shall consider factors such as— (I)the responsibilities of participating and cooperating agencies under applicable laws;
 (II)the resources available to the project sponsor, joint lead agency, and other relevant Federal and State agencies, as applicable;
 (III)the overall size and complexity of the project; (IV)the overall schedule for and cost of the project; and
 (V)the sensitivity of the natural and historical resources that could be affected by the project. (iii)ModificationsThe Secretary may—
 (I)lengthen a schedule established under clause (i) for good cause; and (II)shorten a schedule only with concurrence of the affected participating and cooperating agencies and the project sponsor or joint lead agency, as applicable.
 (iv)DisseminationA copy of a schedule established under clause (i) shall be— (I)provided to each participating and cooperating agency and the project sponsor or joint lead agency, as applicable; and
 (II)made available to the public. (2)Comment deadlinesThe Federal lead agency shall establish the following deadlines for comment during the environmental review process for a project study:
 (A)Draft environmental impact statementsFor comments by Federal and State agencies and the public on a draft environmental impact statement, a period of not more than 60 days after publication in the Federal Register of notice of the date of public availability of the draft environmental impact statement, unless—
 (i)a different deadline is established by agreement of the Federal lead agency, the project sponsor or joint lead agency, as applicable, and all participating and cooperating agencies; or
 (ii)the deadline is extended by the Federal lead agency for good cause. (B)Other environmental review processesFor all other comment periods established by the Federal lead agency for agency or public comments in the environmental review process, a period of not more than 30 days after the date on which the materials on which comment is requested are made available, unless—
 (i)a different deadline is established by agreement of the Federal lead agency, the project sponsor, or joint lead agency, as applicable, and all participating and cooperating agencies; or
 (ii)the deadline is extended by the Federal lead agency for good cause. (3)Deadlines for decisions under other lawsIn any case in which a decision under any Federal law relating to a project study, including the issuance or denial of a permit or license, is required to be made by the date described in subsection (i)(5)(B), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committees on Energy and Natural Resources and Indian Affairs of the Senate—
 (A)as soon as practicable after the 180-day period described in subsection (i)(5)(B), an initial notice of the failure of the Federal agency to make the decision; and
 (B)every 60 days thereafter until such date as all decisions of the Federal agency relating to the project study have been made by the Federal agency, an additional notice that describes the number of decisions of the Federal agency that remain outstanding as of the date of the additional notice.
 (4)Involvement of the publicNothing in this subsection reduces any time period provided for public comment in the environmental review process under applicable Federal law (including regulations).
					(5)Transparency reporting
 (A)Reporting requirementsNot later than 1 year after the date of the enactment of this Act, the Secretary shall establish and maintain an electronic database and, in coordination with other Federal and State agencies, issue reporting requirements to make publicly available the status and progress with respect to compliance with applicable requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and any other Federal, State, or local approval or action required for a project study for which this section is applicable.
 (B)Project study transparencyConsistent with the requirements established under subparagraph (A), the Secretary shall make publicly available the status and progress of any Federal, State, Tribal, or local decision, action, or approval required under applicable laws for each project study for which this section is applicable.
						(i)Issue identification and resolution
 (1)CooperationThe Federal lead agency, the cooperating agencies, and any participating agencies shall work cooperatively in accordance with this section to identify and resolve issues that could delay completion of the environmental review process or result in the denial of any approval required for the project study under applicable laws.
					(2)Federal lead agency responsibilities
 (A)In generalThe Federal lead agency shall make information available to the cooperating agencies and participating agencies as early as practicable in the environmental review process regarding the environmental and socioeconomic resources located within the project area and the general locations of the alternatives under consideration.
 (B)Data sourcesThe information under subparagraph (A) may be based on existing data sources, including geographic information systems mapping.
 (3)Cooperating and participating agency responsibilitiesBased on information received from the Federal lead agency, cooperating and participating agencies shall identify, as early as practicable, any issues of concern regarding the potential environmental or socioeconomic impacts of the project, including any issues that could substantially delay or prevent an agency from granting a permit or other approval that is needed for the project study.
					(4)Accelerated issue resolution and elevation
 (A)In generalOn the request of a participating or cooperating agency or project sponsor, the Secretary shall convene an issue resolution meeting with the relevant participating and cooperating agencies and the project sponsor or joint lead agency, as applicable, to resolve issues that may—
 (i)delay completion of the environmental review process; or (ii)result in denial of any approval required for the project study under applicable laws.
 (B)Meeting dateA meeting requested under this paragraph shall be held not later than 21 days after the date on which the Secretary receives the request for the meeting, unless the Secretary determines that there is good cause to extend that deadline.
 (C)NotificationOn receipt of a request for a meeting under this paragraph, the Secretary shall notify all relevant participating and cooperating agencies of the request, including the issue to be resolved and the date for the meeting.
 (D)Elevation of issue resolutionIf a resolution cannot be achieved within the 30-day period beginning on the date of a meeting under this paragraph and a determination is made by the Secretary that all information necessary to resolve the issue has been obtained, the Secretary shall forward the dispute to the heads of the relevant agencies for resolution.
 (E)Convention by secretaryThe Secretary may convene an issue resolution meeting under this paragraph at any time, at the discretion of the Secretary, regardless of whether a meeting is requested under subparagraph (A).
						(5)Financial penalty provisions
 (A)In generalA Federal jurisdictional agency shall complete any required approval or decision for the environmental review process on an expeditious basis using the shortest existing applicable process.
						(B)Failure to decide
							(i)In general
 (I)Transfer of fundsIf a Federal jurisdictional agency fails to render a decision required under any Federal law relating to a project study that requires the preparation of an environmental impact statement or environmental assessment, including the issuance or denial of a permit, license, statement, opinion, or other approval by the date described in clause (ii), the amount of funds made available to support the office of the head of the Federal jurisdictional agency shall be reduced by an amount of funding equal to the amount specified in item (aa) or (bb) of subclause (II), and those funds shall be made available to the division of the Federal jurisdictional agency charged with rendering the decision by not later than 1 day after the applicable date under clause (ii), and once each week thereafter until a final decision is rendered, subject to subparagraph (C).
 (II)Amount to be transferredThe amount referred to in subclause (I) is— (aa)$20,000 for any project study requiring the preparation of an environmental assessment or environmental impact statement; or
 (bb)$10,000 for any project study requiring any type of review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) other than an environmental assessment or environmental impact statement.
 (ii)Description of dateThe date referred to in clause (i) is the later of— (I)the date that is 180 days after the date on which an application for the permit, license, or approval is complete; and
 (II)the date that is 180 days after the date on which the Federal lead agency issues a decision on the project under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
								(C)Limitations
 (i)In generalNo transfer of funds under subparagraph (B) relating to an individual project study shall exceed, in any fiscal year, an amount equal to 1 percent of the funds made available for the applicable agency office.
 (ii)Failure to decideThe total amount transferred in a fiscal year as a result of a failure by an agency to make a decision by an applicable deadline shall not exceed an amount equal to 5 percent of the funds made available for the applicable agency office for that fiscal year.
 (iii)AggregateNotwithstanding any other provision of law, for each fiscal year, the aggregate amount of financial penalties assessed against each applicable agency office under this Act and any other Federal law as a result of a failure of the agency to make a decision by an applicable deadline for environmental review, including the total amount transferred under this paragraph, shall not exceed an amount equal to 9.5 percent of the funds made available for the agency office for that fiscal year.
 (D)Notification of transfersNot later than 10 days after the last date in a fiscal year on which funds of the Federal jurisdictional agency may be transferred under subparagraph (B)(5) with respect to an individual decision, the agency shall submit to the appropriate committees of the House of Representatives and the Senate written notification that includes a description of—
 (i)the decision; (ii)the project study involved;
 (iii)the amount of each transfer under subparagraph (B) in that fiscal year relating to the decision; (iv)the total amount of all transfers under subparagraph (B) in that fiscal year relating to the decision; and
 (v)the total amount of all transfers of the agency under subparagraph (B) in that fiscal year. (E)No fault of agency (i)In generalA transfer of funds under this paragraph shall not be made if the applicable agency described in subparagraph (A) notifies, with a supporting explanation, the Federal lead agency, cooperating agencies, and project sponsor, as applicable, that—
 (I)the agency has not received necessary information or approvals from another entity in a manner that affects the ability of the agency to meet any requirements under Federal, State, or local law;
 (II)significant new information, including from public comments, or circumstances, including a major modification to an aspect of the project, requires additional analysis for the agency to make a decision on the project application; or
 (III)the agency lacks the financial resources to complete the review under the scheduled timeframe, including a description of the number of full-time employees required to complete the review, the amount of funding required to complete the review, and a justification as to why not enough funding is available to complete the review by the deadline.
 (ii)Lack of financial resourcesIf the agency provides notice under clause (i)(III), the Inspector General of the agency shall— (I)conduct a financial audit to review the notice; and
 (II)not later than 90 days after the date on which the review described in subclause (I) is completed, submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate the results of the audit conducted under subclause (I).
 (F)LimitationThe Federal agency from which funds are transferred pursuant to this paragraph shall not reprogram funds to the office of the head of the agency, or equivalent office, to reimburse that office for the loss of the funds.
 (G)Effect of paragraphNothing in this paragraph affects or limits the application of, or obligation to comply with, any Federal, State, local, or Tribal law.
						(j)Memorandum of agreements for early coordination
 (1)Sense of congressIt is the sense of Congress that— (A)the Secretary and other Federal agencies with relevant jurisdiction in the environmental review process should cooperate with each other, State and local agencies, and Indian Tribes on environmental review and Bureau of Reclamation project delivery activities at the earliest practicable time to avoid delays and duplication of effort later in the process, prevent potential conflicts, and ensure that planning and project development decisions reflect environmental values; and
 (B)the cooperation referred to in subparagraph (A) should include the development of policies and the designation of staff that advise planning agencies and project sponsors of studies or other information foreseeably required for later Federal action and early consultation with appropriate State and local agencies and Indian Tribes.
 (2)Technical assistanceIf requested at any time by a State or project sponsor, the Secretary and other Federal agencies with relevant jurisdiction in the environmental review process, shall, to the maximum extent practicable and appropriate, as determined by the agencies, provide technical assistance to the State or project sponsor in carrying out early coordination activities.
 (3)Memorandum of agency agreementIf requested at any time by a State or project sponsor, the Federal lead agency, in consultation with other Federal agencies with relevant jurisdiction in the environmental review process, may establish memoranda of agreement with the project sponsor, Indian Tribes, State and local governments, and other appropriate entities to carry out the early coordination activities, including providing technical assistance in identifying potential impacts and mitigation issues in an integrated fashion.
 (k)LimitationsNothing in this section preempts or interferes with— (1)any obligation to comply with the provisions of any Federal law, including—
 (A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and (B)any other Federal environmental law;
 (2)the reviewability of any final Federal agency action in a court of the United States or in the court of any State;
 (3)any requirement for seeking, considering, or responding to public comment; or (4)any power, jurisdiction, responsibility, duty, or authority that a Federal, State, or local governmental agency, Indian Tribe, or project sponsor has with respect to carrying out a project or any other provision of law applicable to projects.
					(l)Timing of claims
					(1)Timing
 (A)In generalNotwithstanding any other provision of law, a claim arising under Federal law seeking judicial review of a permit, license, or other approval issued by a Federal agency for a project study shall be barred unless the claim is filed not later than 3 years after publication of a notice in the Federal Register announcing that the permit, license, or other approval is final pursuant to the law under which the agency action is taken, unless a shorter time is specified in the Federal law that allows judicial review.
 (B)ApplicabilityNothing in this subsection creates a right to judicial review or places any limit on filing a claim that a person has violated the terms of a permit, license, or other approval.
						(2)New information
 (A)In generalThe Secretary shall consider new information received after the close of a comment period if the information satisfies the requirements for a supplemental environmental impact statement under title 40, Code of Federal Regulations (including successor regulations).
 (B)Separate actionThe preparation of a supplemental environmental impact statement or other environmental document, if required under this section, shall be considered a separate final agency action and the deadline for filing a claim for judicial review of the action shall be 3 years after the date of publication of a notice in the Federal Register announcing the action relating to such supplemental environmental impact statement or other environmental document.
						(m)Categorical exclusions
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall— (A)survey the use by the Bureau of Reclamation and the Bureau of Indian Affairs of categorical exclusions in projects since 2005;
 (B)publish a review of the survey that includes a description of— (i)the types of actions that were categorically excluded or could be the basis for developing a new categorical exclusion; and
 (ii)any requests previously received by the Secretary for new categorical exclusions; and (C)solicit requests from other Federal agencies and project sponsors for new categorical exclusions.
 (2)New categorical exclusionsNot later than 1 year after the date of the enactment of this Act, if the Secretary has identified a category of activities that merit establishing a categorical exclusion that did not exist on the day before the date of the enactment of this Act based on the review under paragraph (1), the Secretary shall publish a notice of proposed rulemaking to propose that new categorical exclusion, to the extent that the categorical exclusion meets the criteria for a categorical exclusion under section 1508.4 of title 40, Code of Federal Regulations (or successor regulation).
					(n)Review of project acceleration reforms
 (1)In generalThe Comptroller General of the United States shall— (A)assess the reforms carried out under this section; and
 (B)not later than 5 years and not later than 10 years after the date of the enactment of this Act, submit to the Committee on Natural Resources of the House of Representatives and the Committees on Energy and Natural Resources and Indian Affairs of the Senate a report that describes the results of the assessment.
 (2)ContentsThe reports under paragraph (1) shall include an evaluation of impacts of the reforms carried out under this section on—
 (A)project delivery; (B)compliance with environmental laws; and
 (C)the environmental impact of projects. (o)Performance measurementThe Secretary shall establish a program to measure and report on progress made toward improving and expediting the planning and environmental review process.
 (p)Categorical exclusions in emergenciesFor the repair, reconstruction, or rehabilitation of a Bureau of Reclamation or Bureau of Indian Affairs project that is in operation or under construction when damaged by an event or incident that results in a declaration by the President of a major disaster or emergency pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Secretary shall treat such repair, reconstruction, or rehabilitation activity as a class of action categorically excluded from the requirements relating to environmental assessments or environmental impact statements under section 1508.4 of title 40, Code of Federal Regulations (or successor regulations), if the repair or reconstruction activity is—
 (1)in the same location with the same capacity, dimensions, and design as the original Bureau of Reclamation or Bureau of Indian Affairs project as before the declaration described in this section; and
 (2)commenced within a 2-year period beginning on the date of a declaration described in this subsection.
					5005.Annual report to Congress
 (a)In generalNot later than February 1 of each year, the Secretary shall develop and submit to the Committee on Natural Resources of the House of Representatives and the Committees on Energy and Natural Resources and Indian Affairs of the Senate an annual report, to be entitled Report to Congress on Future Water Project Development, that identifies the following:
 (1)Project reportsEach project report that meets the criteria established in subsection (c)(1)(A). (2)Proposed project studiesAny proposed project study submitted to the Secretary by a non-Federal interest pursuant to subsection (b) that meets the criteria established in subsection (c)(1)(A).
 (3)Proposed modificationsAny proposed modification to an authorized water project or project study that meets the criteria established in subsection (c)(1)(A) that—
 (A)is submitted to the Secretary by a non-Federal interest pursuant to subsection (b); or (B)is identified by the Secretary for authorization.
 (4)Expedited completion of report and determinationsAny project study that was expedited and any Secretarial determinations under section 4 of this Act.
					(b)Requests for proposals
 (1)PublicationNot later than May 1 of each year, the Secretary shall publish in the Federal Register a notice requesting proposals from non-Federal interests for proposed project studies and proposed modifications to authorized projects and project studies to be included in the annual report.
 (2)Deadline for requestsThe Secretary shall include in each notice required by this subsection a requirement that non-Federal interests submit to the Secretary any proposals described in paragraph (1) by not later than 120 days after the date of publication of the notice in the Federal Register in order for the proposals to be considered for inclusion in the annual report.
 (3)NotificationOn the date of publication of each notice required by this subsection, the Secretary shall— (A)make the notice publicly available, including on the internet; and
 (B)provide written notification of the publication to the Committee on Natural Resources of the House of Representatives and the Committees on Energy and Natural Resources and Indian Affairs of the Senate.
						(c)Contents
					(1)Project reports, proposed project studies, and proposed modifications
 (A)Criteria for inclusion in reportThe Secretary shall include in the annual report only those project reports, proposed project studies, and proposed modifications to authorized projects and project studies that—
 (i)are related to the missions and authorities of the Bureau of Reclamation or the Bureau of Indian Affairs;
 (ii)require specific congressional authorization, including by an Act of Congress; (iii)have not been congressionally authorized;
 (iv)have not been included in any previous annual report; and (v)if authorized, could be carried out by the Bureau of Reclamation or the Bureau of Indian Affairs.
							(B)Description of benefits
 (i)DescriptionThe Secretary shall describe in the annual report, to the extent applicable and practicable, for each proposed project study and proposed modification to an authorized water resources development project or project study included in the annual report, the benefits, as described in clause (ii), of each such study or proposed modification.
 (ii)BenefitsThe benefits (or expected benefits, in the case of a proposed project study) described in this clause are benefits to—
 (I)the protection of human life and property; (II)domestic irrigated water and power supplies;
 (III)the national economy; (IV)the environment; or
 (V)the national security interests of the United States. (C)Identification of other factorsThe Secretary shall identify in the annual report, to the extent practicable—
 (i)for each proposed project study included in the annual report, the non-Federal interest that submitted the proposed project study pursuant to subsection (b); and
 (ii)for each proposed project study and proposed modification to a project or project study included in the annual report, whether the non-Federal interest has demonstrated—
 (I)that local support exists for the proposed project study or proposed modification to an authorized project or project study (including the surface water storage development project that is the subject of the proposed feasibility study or the proposed modification to an authorized project study); and
 (II)the financial ability to provide the required non-Federal cost share. (2)TransparencyThe Secretary shall include in the annual report, for each project report, proposed project study, and proposed modification to a project or project study included under paragraph (1)(A)—
 (A)the name of the associated non-Federal interest, including the name of any non-Federal interest that has contributed, or is expected to contribute, a non-Federal share of the cost of—
 (i)the project report; (ii)the proposed project study;
 (iii)the authorized project study for which the modification is proposed; or (iv)construction of—
 (I)the project that is the subject of— (aa)the water report;
 (bb)the proposed project study; or (cc)the authorized project study for which a modification is proposed; or
 (II)the proposed modification to a project; (B)a letter or statement of support for the water report, proposed project study, or proposed modification to a project or project study from each associated non-Federal interest;
 (C)the purpose of the feasibility report, proposed feasibility study, or proposed modification to a project or project study;
 (D)an estimate, to the extent practicable, of the Federal, non-Federal, and total costs of— (i)the proposed modification to an authorized project study; and
 (ii)construction of— (I)the project that is the subject of—
 (aa)the project report; or (bb)the authorized project study for which a modification is proposed, with respect to the change in costs resulting from such modification; or
 (II)the proposed modification to an authorized project; and (E)an estimate, to the extent practicable, of the monetary and nonmonetary benefits of—
 (i)the project that is the subject of— (I)the project report; or
 (II)the authorized project study for which a modification is proposed, with respect to the benefits of such modification; or
 (ii)the proposed modification to an authorized project. (3)CertificationThe Secretary shall include in the annual report a certification stating that each feasibility report, proposed feasibility study, and proposed modification to a project or project study included in the annual report meets the criteria established in paragraph (1)(A).
 (4)AppendixThe Secretary shall include in the annual report an appendix listing the proposals submitted under subsection (b) that were not included in the annual report under paragraph (1)(A) and a description of why the Secretary determined that those proposals did not meet the criteria for inclusion under such paragraph.
 (d)Special rule for initial annual reportNotwithstanding any other deadlines required by this section, the Secretary shall— (1)not later than 60 days after the date of the enactment of this Act, publish in the Federal Register a notice required by subsection (b)(1); and
 (2)include in such notice a requirement that non-Federal interests submit to the Secretary any proposals described in subsection (b)(1) by not later than 120 days after the date of publication of such notice in the Federal Register in order for such proposals to be considered for inclusion in the first annual report developed by the Secretary under this section.
 (e)PublicationUpon submission of an annual report to Congress, the Secretary shall make the annual report publicly available, including through publication on the internet.
 (f)DefinitionIn this section, the term project report means a final feasibility report developed under the Reclamation Act of 1902 (32 Stat. 388), and all Acts amendatory thereof or supplementary thereto.
 5006.Applicability of the WIIN ActSections 3221 through 3226, 4007 and 4009 of the WIIN Act (Public Law 114–322) shall not apply to any project (as defined in section 2 of this Act).
			VIWater Supply Permitting Coordination Act 
 6001.DefinitionsIn this title: (1)BureauThe term Bureau means the Bureau of Reclamation.
 (2)Cooperating agenciesThe term cooperating agency means a Federal agency with jurisdiction over a review, analysis, opinion, statement, permit, license, or other approval or decision required for a qualifying project under applicable Federal laws and regulations, or a State agency subject to section 3(c).
 (3)Qualifying projectsThe term qualifying projects means new surface water storage projects in the States covered under the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.) constructed on lands administered by the Department of the Interior or the Department of Agriculture, exclusive of any easement, right-of-way, lease, or any private holding, unless the project applicant elects not to participate in the process authorized by this Act. Such term shall also include State-led projects (as defined in section 4007(a)(2) of the WIIN Act) for new surface water storage projects in the States covered under the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.), constructed on lands administered by the Department of the Interior or the Department of Agriculture, exclusive of any easement, right-of-way, lease, or any private holding, unless the project applicant elects not to participate in the process authorized by this Act.
 (4)SecretaryThe term Secretary means the Secretary of the Interior. 6002.Establishment of lead agency and cooperating agencies (a)Establishment of lead agencyThe Bureau is established as the lead agency for purposes of coordinating all reviews, analyses, opinions, statements, permits, licenses, or other approvals or decisions required under Federal law to construct qualifying projects.
 (b)Identification and establishment of cooperating agenciesThe Commissioner of the Bureau shall— (1)identify, as early as practicable upon receipt of an application for a qualifying project, any Federal agency that may have jurisdiction over a review, analysis, opinion, statement, permit, license, approval, or decision required for a qualifying project under applicable Federal laws and regulations; and
 (2)notify any such agency, within a reasonable timeframe, that the agency has been designated as a cooperating agency in regards to the qualifying project unless that agency responds to the Bureau in writing, within a timeframe set forth by the Bureau, notifying the Bureau that the agency—
 (A)has no jurisdiction or authority with respect to the qualifying project; (B)has no expertise or information relevant to the qualifying project or any review, analysis, opinion, statement, permit, license, or other approval or decision associated therewith; or
 (C)does not intend to submit comments on the qualifying project or conduct any review of such a project or make any decision with respect to such project in a manner other than in cooperation with the Bureau.
 (c)State authorityA State in which a qualifying project is being considered may choose, consistent with State law— (1)to participate as a cooperating agency; and
 (2)to make subject to the processes of this Act all State agencies that— (A)have jurisdiction over the qualifying project;
 (B)are required to conduct or issue a review, analysis, or opinion for the qualifying project; or (C)are required to make a determination on issuing a permit, license, or approval for the qualifying project.
						6003.Bureau responsibilities
 (a)In generalThe principal responsibilities of the Bureau under this Act are— (1)to serve as the point of contact for applicants, State agencies, Indian Tribes, and others regarding proposed qualifying projects;
 (2)to coordinate preparation of unified environmental documentation that will serve as the basis for all Federal decisions necessary to authorize the use of Federal lands for qualifying projects; and
 (3)to coordinate all Federal agency reviews necessary for project development and construction of qualifying projects.
 (b)Coordination processThe Bureau shall have the following coordination responsibilities: (1)Preapplication coordinationNotify cooperating agencies of proposed qualifying projects not later than 30 days after receipt of a proposal and facilitate a preapplication meeting for prospective applicants, relevant Federal and State agencies, and Indian Tribes—
 (A)to explain applicable processes, data requirements, and applicant submissions necessary to complete the required Federal agency reviews within the timeframe established; and
 (B)to establish the schedule for the qualifying project. (2)Consultation with cooperating agenciesConsult with the cooperating agencies throughout the Federal agency review process, identify and obtain relevant data in a timely manner, and set necessary deadlines for cooperating agencies.
 (3)ScheduleWork with the qualifying project applicant and cooperating agencies to establish a project schedule. In establishing the schedule, the Bureau shall consider, among other factors—
 (A)the responsibilities of cooperating agencies under applicable laws and regulations; (B)the resources available to the cooperating agencies and the non-Federal qualifying project sponsor, as applicable;
 (C)the overall size and complexity of the qualifying project; (D)the overall schedule for and cost of the qualifying project; and
 (E)the sensitivity of the natural and historic resources that may be affected by the qualifying project.
 (4)Environmental compliancePrepare a unified environmental review document for each qualifying project application, incorporating a single environmental record on which all cooperating agencies with authority to issue approvals for a given qualifying project shall base project approval decisions. Help ensure that cooperating agencies make necessary decisions, within their respective authorities, regarding Federal approvals in accordance with the following timelines:
 (A)Not later than 1 year after acceptance of a completed project application when an environmental assessment and finding of no significant impact is determined to be the appropriate level of review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (B)Not later than 1 year and 30 days after the close of the public comment period for a draft environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), when an environmental impact statement is required under the same.
 (5)Consolidated administrative recordMaintain a consolidated administrative record of the information assembled and used by the cooperating agencies as the basis for agency decisions.
 (6)Project data recordsTo the extent practicable and consistent with Federal law, ensure that all project data is submitted and maintained in generally accessible electronic format, compile, and where authorized under existing law, make available such project data to cooperating agencies, the qualifying project applicant, and to the public.
 (7)Project managerAppoint a project manager for each qualifying project. The project manager shall have authority to oversee the project and to facilitate the issuance of the relevant final authorizing documents, and shall be responsible for ensuring fulfillment of all Bureau responsibilities set forth in this section and all cooperating agency responsibilities under section 5.
					6004.Cooperating agency responsibilities
				(a)Adherence to bureau schedule
 (1)TimeframesOn notification of an application for a qualifying project, the head of each cooperating agency shall submit to the Bureau a timeframe under which the cooperating agency reasonably will be able to complete the authorizing responsibilities of the cooperating agency.
					(2)Schedule
 (A)Use of timeframesThe Bureau shall use the timeframes submitted under this subsection to establish the project schedule under section 4.
 (B)AdherenceEach cooperating agency shall adhere to the project schedule established by the Bureau under subparagraph (A).
 (b)Environmental recordThe head of each cooperating agency shall submit to the Bureau all environmental review material produced or compiled in the course of carrying out activities required under Federal law, consistent with the project schedule established by the Bureau under subsection (a)(2).
 (c)Data submissionTo the extent practicable and consistent with Federal law, the head of each cooperating agency shall submit all relevant project data to the Bureau in a generally accessible electronic format, subject to the project schedule established by the Bureau under subsection (a)(2).
				6005.Funding to process permits
 (a)In generalThe Secretary, after public notice in accordance with subchapter II of chapter 5, and chapter 7, of title 5, United States Code (commonly known as the Administrative Procedure Act), may accept and expend funds contributed by a non-Federal public entity to expedite the evaluation of a permit of that entity related to a qualifying project.
				(b)Effect on permitting
 (1)Evaluation of permitsIn carrying out this section, the Secretary shall ensure that the evaluation of permits carried out using funds accepted under this section shall—
 (A)be reviewed by the Regional Director of the Bureau of the region in which the qualifying project or activity is located (or a designee); and
 (B)use the same procedures for decisions that would otherwise be required for the evaluation of permits for similar projects or activities not carried out using funds authorized under this section.
 (2)Impartial decision makingIn carrying out this section, the Secretary and the head of each cooperating agency receiving funds under this section for a qualifying project shall ensure that the use of the funds accepted under this section for the qualifying project shall not—
 (A)substantively or procedurally impact impartial decision making with respect to the issuance of permits; or
 (B)diminish, modify, or otherwise affect the statutory or regulatory authorities of the cooperating agency.
 (c)Limitation on use of fundsNone of the funds accepted under this section shall be used to carry out a review of the evaluation of permits required under subsection (b)(1)(A).
 (d)Public availabilityThe Secretary shall ensure that all final permit decisions carried out using funds authorized under this section are made available to the public, including on the internet.
				VIIFederally Integrated Species Health Act
			7001.Transfer of functions with respect to anadromous species and catadromous species
 (a)Transfer of functionsAll functions with respect to anadromous species and catadromous species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) that were vested in the Secretary of Commerce or the National Marine Fisheries Service immediately before the enactment of this Act are transferred to the Secretary of the Interior.
 (b)Conforming amendmentsThe Endangered Species Act of 1973 is amended— (1)in section 3(15) (16 U.S.C. 1532(15))—
 (A)by inserting (A) after (15); and (B)by adding at the end the following:
							
 (B)Notwithstanding subparagraph (A), with respect to anadromous species and catadromous species, the term Secretary means the Secretary of the Interior.; and
 (2)in section 3 (16 U.S.C. 1532) by adding at the end the following:  (22)The term anadromous species means a species of fish that spawn in fresh or estuarine waters and that migrate to ocean waters.
 (23)The term catadromous species means a species of fish that spawn in ocean waters and migrate to fresh waters.. 7002.Miscellaneous provisions (a)ReferencesAny reference in any other Federal law, Executive order, rule, regulation, or delegation of authority, or any document of or pertaining to a department or office from which a function is transferred by this Act—
 (1)to the head of such department or office is deemed to refer to the Secretary of the Interior; or (2)to such department or office is deemed to refer to the Department of the Interior.
 (b)Exercise of authoritiesExcept as otherwise provided by law, the Secretary of the Interior may, for purposes of performing the functions transferred by this Act, exercise all authorities under the Endangered Species Act of 1973 that were available with respect to the performance of that function immediately before the effective date of the transfer of the function under this Act.
				(c)Savings provisions
 (1)Legal documentsAll orders, determinations, rules, regulations, permits, grants, loans, contracts, agreements, certificates, licenses, and privileges—
 (A)that have been issued, made, granted, or allowed to become effective by the Secretary of Commerce, any officer or employee of the Department of Commerce, or any other Government official in the performance of any function that is transferred by this Act, or by a court of competent jurisdiction with respect to such performance; and
 (B)that are in effect on the effective date of this Act (or become effective after such date pursuant to their terms as in effect on such effective date),
						shall continue in effect according to their terms until modified, terminated, superseded, set
			 aside, or revoked in accordance with law by the President, any other
			 authorized official, a court of competent jurisdiction, or operation of
			 law.(2)Proceedings
 (A)In generalThis Act shall not affect any proceedings or any application for any benefits, service, license, permit, certificate, or financial assistance pending on the date of the enactment of this Act before an office transferred by this Act. Such proceedings and applications shall be continued. Orders shall be issued in such proceedings, appeals shall be taken therefrom, and payments shall be made pursuant to such orders, as if this Act had not been enacted, and orders issued in any such proceeding shall continue in effect until modified, terminated, superseded, or revoked by a duly authorized official, by a court of competent jurisdiction, or by operation of law.
 (B)LimitationNothing in this paragraph shall be considered to prohibit the discontinuance or modification of any such proceeding under the same terms and conditions and to the same extent that such proceeding could have been discontinued or modified if this Act had not been enacted.
 (3)SuitsThis Act shall not affect suits commenced before the date of the enactment of this Act, and in all such suits, proceeding shall be had, appeals taken, and judgments rendered in the same manner and with the same effect as if this Act had not been enacted.
 (4)Nonabatement of actionsNo suit, action, or other proceeding commenced by or against the Department of Commerce or the Secretary of Commerce, or by or against any individual in the official capacity of such individual as an officer or employee of the Department of Commerce, shall abate by reason of the enactment of this Act.
 (5)Continuance of suitsIf any Government officer in the official capacity of such officer is party to a suit with respect to a function of the officer, and under this Act such function is transferred to any other officer or office, then such suit shall be continued with the other officer or the head of such other office, as applicable, substituted or added as a party.
 (6)Administrative procedure and judicial reviewExcept as otherwise provided by this Act, any statutory requirements relating to notice, hearings, action upon the record, or administrative or judicial review that apply to any function transferred by this Act shall apply to the exercise of such function by the head of the Federal agency, and other officers of the agency, to which such function is transferred by this Act.
 7003.DefinitionsIn this title: (1)Anadromous species and catadromous speciesEach of the terms anadromous species and catadromous species has the meaning that term has under section 3 of the Endangered Species Act of 1973, as amended by section 3 of this title.
 (2)FunctionThe term function includes any duty, obligation, power, authority, responsibility, right, privilege, activity, or program.
 (3)OfficeThe term office includes any office, administration, agency, bureau, institute, council, unit, organizational entity, or component thereof.
				VIIIAquifer Recharge Flexibility Pilot Program 
 8001.DefinitionsIn this title: (1)BureauThe term Bureau means the Bureau of Reclamation.
 (2)CommissionerThe term Commissioner means the Commissioner of Reclamation. (3)Eligible landThe term eligible land, with respect to a Reclamation project, means land that—
 (A)is authorized to receive water under State law; and (B)shares an aquifer with land located in the service area of the Reclamation project.
 (4)Net water storage benefitThe term net water storage benefit means an increase in the volume of water that is— (A)stored in one or more aquifers; and
					(B)
 (i)available for use within the authorized service area of a Reclamation project; or (ii)stored on a long-term basis to avoid or reduce groundwater overdraft.
 (5)Reclamation facilityThe term Reclamation facility means each of the infrastructure assets that are owned by the Bureau at a Reclamation project. (6)Reclamation projectThe term Reclamation project means any reclamation or irrigation project, including incidental features thereof, authorized by Federal reclamation law or the Act of August 11, 1939 (commonly known as the Water Conservation and Utilization Act) (53 Stat. 1418, chapter 717; 16 U.S.C. 590y et seq.), or constructed by the United States pursuant to such law, or in connection with which there is a repayment or water service contract executed by the United States pursuant to such law, or any project constructed by the Secretary through the Bureau for the reclamation of land.
 (7)SecretaryThe term Secretary means the Secretary of the Interior. 8002.Use of Bureau facilities (1)In generalThe Commissioner may allow the use of excess capacity in Reclamation facilities for aquifer recharge of non-Reclamation project water, subject to applicable rates, charges, and public participation requirements, on the condition that—
 (A)the use— (i)shall not be implemented in a manner that is detrimental to—
 (I)any power service or water contract for the Reclamation project; or (II)any obligations for fish, wildlife, or water quality protection applicable to the Reclamation project;
 (ii)shall be consistent with water quality guidelines for the Reclamation project; (iii)shall comply with all applicable—
 (I)Federal laws; and (II)policies of the Bureau; and
 (B)the non-Federal party to an existing contract for water or water capacity in a Reclamation facility consents to the use of the Reclamation facility under this subsection.
 (2)Effect on existing contractsNothing in this subsection affects a contract— (A)in effect on the date of the enactment of this title; and
 (B)under which the use of excess capacity in a Bureau conveyance facility for carriage of non-Reclamation project water for aquifer recharge is allowed.
					8003.Aquifer recharge on eligible land
 (1)In generalSubject to paragraphs (3) and (4), the Secretary may contract with a holder of a water service or repayment contract for a Reclamation project to allow the contractor, in accordance with applicable State laws and policies—
 (A)to directly use water available under the contract for aquifer recharge on eligible land; or (B)to enter into an agreement with an individual or entity to transfer water available under the contract for aquifer recharge on eligible land.
 (2)Authorized project useThe use of a Reclamation facility for aquifer recharge under paragraph (1) shall be considered an authorized use for the Reclamation project if requested by a holder of a water service or repayment contract for the Reclamation facility.
 (3)Modifications to contractsThe Secretary may contract with a holder of a water service or repayment contract for a Reclamation project under paragraph (1) if the Secretary determines that a new contract or contract amendment described in that paragraph is—
 (A)necessary to allow for the use of water available under the contract for aquifer recharge under this subsection;
 (B)in the best interest of the Reclamation project and the United States; and (C)approved by the contractor that is responsible for repaying the cost of construction, operations, and maintenance of the facility that delivers the water under the contract.
 (4)RequirementsThe use of Reclamation facilities for the use or transfer of water for aquifer recharge under this subsection shall be subject to the requirements that—
 (A)the use or transfer shall not be implemented in a manner that materially impacts any power service or water contract for the Reclamation project; and
 (B)before the use or transfer, the Secretary shall determine that the use or transfer— (i)results in a net water storage benefit for the Reclamation project; or
 (ii)contributes to the recharge of an aquifer on eligible land; and (C)the use or transfer complies with all applicable—
 (i)Federal laws and policies; and (ii)interstate water compacts.
 8004.Sense of CongressIt is the sense of Congress that— (1)the Secretary should encourage the use of public land administered by the Bureau of Land Management for aquifer recharge, where appropriate, consistent with—
 (A)the existing grant of right-of-way; (B)as applicable, the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
 (C)applicable land and resource management plans; and (2)the Secretary should consider whether aquifer recharge may be appropriate in certain areas of critical environmental concern, if aquifer recharge—
 (A)would enhance the values for which the area of critical environmental concern has been designated; and
 (B)is consistent with the management requirements for the area of critical environmental concern. 8005.Conveyance for aquifer recharge purposesThe holder of a right-of-way, easement, permit, or other authorization to transport water across public land administered by the Bureau of Land Management may transport water for aquifer recharge purposes, including outside of the regular period of use, without requiring additional authorization from the Secretary where the use does not expand or modify the operation of the right-of-way, easement, permit, or other authorization across public land.
 8006.ReportNo later than 18 months after the enactment of this law, the Secretary of the Interior shall submit to the Committee on Natural Resources of the House of Representatives and the Committees on Energy and Natural Resources of the Senate a report that describes the status of the pilot; and describes obstacles, if any, to implementing the pilot.
 8007.EffectNothing in this Act— (1)creates, impairs, alters, or supersedes a Federal or State water right; or
 (2)alters or supersedes State sovereignty and authority regarding State water rights and the use of water.
 8008.ExemptionThis title shall not apply to the State of California. IXBig Sand Wash Project Title Transfer Act  9001.DefinitionsIn this title:
 (1)Acquired landsThe term Acquired Lands means those lands that were acquired by the Central Utah Water Conservancy District with Federal and District funds for the purpose of water storage and conveyance in the Big Sand Wash Facilities.
 (2)AssociationThe term Association means the Moon Lake Water Users Association, an association of 8 irrigation companies in Utah. (3)Big sand wash facilitiesThe term Big Sand Wash Facilities—
 (A)means the following features that are part of the Uinta Basin Replacement Project authorized by the Central Utah Project Completion Act (Public Law 102–575)—
 (i)the Big Sand Wash Dam, including the enlarged reservoir and outlet works; (ii)the Feeder Pipeline;
 (iii)the Feeder Diversion; (iv)the Roosevelt Pipeline; and
 (v)the Big Sand Wash Facilities; and (B)does not include—
 (i)the Moon Lake Dam and Reservoir; and (ii)the modified outlet works.
 (4)DistrictThe term District means the Central Utah Water Conservancy District, a political subdivision of the State of Utah with certain responsibilities for the implementation of the Central Utah Project Completion Act.
 (5)Duchesne countyThe term Duchesne County means the Duchesne County Water Conservancy District in Duchesne County, Utah. (6)Federal landsThe term Federal Lands means parcels of federally owned lands and easements acquired for the expansion of the Big Sand Wash Facilities, and includes those original, Association lands deeded to the United States in November 2001 as a permanent easement for the conveyance and storage of water and the right of ingress and egress.
 (7)Feeder diversionThe term Feeder Diversion means the diversion structure and appurtenances constructed in the Lake Fork River to divert water into the Big Sand Wash Project, and includes the property acquired by easement for the diversion structure and rights of egress and ingress to the property.
 (8)Feeder pipelineThe term Feeder Pipeline means the pipeline and appurtenances constructed from the Feeder Diversion to the Big Sand Wash Reservoir, and includes the property acquired by easement for the pipeline.
 (9)Roosevelt pipelineThe term Roosevelt Pipeline means the pipeline and appurtenances constructed to deliver project and non-project water from the Big Sand Wash Facilities for the Association and Duchesne County, and includes the property acquired by easement for the pipeline.
 (10)SecretaryThe term Secretary means the Secretary of the Interior or a designee of the Secretary. (11)Uinta basin replacement projectThe term Uinta Basin Replacement Project applies to the project that was authorized by the Central Utah Project Completion Act to enlarge the Big Sand Wash Dam and Reservoir, construct the Feeder Diversion, construct the Feeder Pipeline, construct the Roosevelt Pipeline, modify the Moon Lake outlet works, develop mitigation lands, and develop other facilities as required to complete project purposes.
				9002.Conveyance of facilities and land
 (a)In generalSubject to subsection (b) and in consideration of the District assuming from the United States all liability for administration, operation, and maintenance of the Big Sand Wash Facilities, the Secretary shall convey to the District all right, title, and interest of the United States in and to the Acquired Lands, the Federal Lands, and the Big Sand Wash Facilities in existence on the date of the enactment of this Title.
 (b)ConditionsThe conveyance under subsection (a) shall not be completed until all of the following occur: (1)The District pays to the Secretary the net present value of the remaining repayment obligations identified in the Water Service Contract, Supplement No. 2, Contract No. 14–06–400–4286 and Block Notice Number UBRP1, as determined by Office of Management and Budget Circular A–129 (in effect on the date of the enactment of this title). Such prepayment shall not affect the contract to deliver water between the District and Duchesne County and shall remedy all outstanding issues relating to the District’s expenditure of Federal funds for land acquisition.
 (2)The Association, the District, and Duchesne County enter into an agreement, only as mutually deemed necessary by the Parties, reflecting as much as possible the existing operating agreement, Agreement No. 01–07–40–R7020 dated November 15, 2001, that provides for the future operation of and delivery of water from the Big Sand Wash Facilities.
 (3)The Association and the District enter into an agreement to convey Acquired Lands, Federal Lands, the Feeder Diversion, and the Feeder Pipeline to the Association.
 (4)The Association and the District enter into an agreement that ensures the minimum stream flow requirements contained in the Final Environmental Assessment, section 203(a), Uinta Basin Replacement Project, dated October 2001.
 (5)The District and the United States enter into an agreement that ensures the minimum stream flow requirements contained in the Final Environmental Assessment, section 203(a), Uinta Basin Replacement Project, dated October 2001.
 (6)The District enters into an agreement to convey Acquired Lands and Federal Lands to the Utah Department of Transportation.
 (7)The District enters into an agreement to convey the Roosevelt Pipeline to Duchesne County. (c)Prepayment authorityThe District is hereby granted authority to prepay, at net present value as determined by Office of Management and Budget Circular A–129 (as in effect on the date of the enactment of this title), all irrigation block notices associated with the Bonneville Unit of the Central Utah Project.
 (d)Payment of costsThe District shall pay any necessary and reasonable administrative and real estate transfer costs incurred by the Secretary in carrying out the conveyance authorized by subsection (a).
				(e)Compliance with environmental laws
 (1)In generalBefore conveying land and facilities under subsection (a), the Secretary shall comply with all applicable requirements under—
 (A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); (B)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
 (C)any other law applicable to the land and facilities. (2)EffectNothing in this title modifies or alters any obligations under—
 (A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or (B)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
 9003.Relationship to Uinta Basin Replacement ProjectAfter the conveyance authorized under section 3(a), the United States shall not be liable for damages arising out of any act, omission, or occurrence relating to the Big Sand Wash Facilities, Acquired Lands, and Federal Lands, except for damages caused by acts of negligence committed by the United States or by any employee or agent of the United States before the date of the conveyance, consistent with chapter 171 of title 28, United States Code.
 9004.ReportIf the conveyance authorized by section 3(a) is not completed by the date that is 12 months after the date of the enactment of this Title, the Secretary shall submit to Congress a report that—
 (1)describes the status of the conveyance; (2)describes any obstacles to completing the conveyance; and
 (3)specifies an anticipated date for completion of the conveyance. XKennewick Irrigation District Title Transfer Act  10001.DefinitionsIn this title:
 (1)AgreementThe term Agreement means the agreement required under section 2(a). (2)DistrictThe term District means the Kennewick Irrigation District, located in Benton County, Washington, which operates and maintains a portion of the Kennewick Division of the Yakima Project constructed by the United States to enable the Kennewick Irrigation District to carry out authorized purposes pursuant to the Act of June 12, 1948 (62 Stat. 382).
 (3)District’s head gateThe term District’s head gate means the point of diversion for the Kennewick Irrigation District, identified as the KID Main Canal Headworks at the following location: KID Main Canal Headworks, 200 feet east and 1100 feet north, more or less, from the southwest corner of section 16, being within the northwest ¼ of the southwest ¼ of the southwest ¼ of section 16, T. 9 N., 26 E.W.M.
 (4)DivisionThe term Division means the Kennewick Division, including the Transferred Works. (5)Transferred worksThe term Transferred Works means the canals, laterals, and appurtenant works and lands, which begin at the District’s head gate and extends approximately 40 miles east to the Columbia River built to serve the place of use of the 20,201 acres of currently irrigated irrigable lands entitled to delivery of water within the Kennewick Irrigation District.
 (6)SecretaryThe term Secretary means the Secretary of the Interior. 10002.Agreement, conveyance, report (a)AgreementNot later than 2 years after the date of the enactment of this Act, the Secretary, acting through the Bureau of Reclamation, shall enter into an agreement with the District to determine the legal, institutional, and financial terms related to the conveyance of the Transferred Works. The Agreement shall be completed after the requirements in section 5(a) are satisfied. This Agreement shall be in accordance with and subject to Memorandum of Agreement No: R18MA13703 between the District and the Bureau of Reclamation.
 (b)ConveyanceSubject to valid leases, permits, rights-of-way, easements, and other existing rights and in accordance the terms and conditions set forth in the Agreement and this Act, the Secretary shall convey to the District all right, title, and interest of the United States in and to the Transferred Works.
 (c)ReportIf the conveyance authorized by subsection (b) is not completed within 2 years after the date of the enactment of this Act, the Secretary shall submit to Congress a report that—
 (1)describes the status of the conveyance; (2)describes any obstacles to completing the conveyance; and
 (3)specifies an anticipated date for completion of the conveyance. 10003.Liability (a)DamagesExcept as otherwise provided by law and for damages caused by acts of negligence committed by the United States or by its employees or agents, effective upon the date of the conveyance authorized by section 2, the United States shall not be held liable by any court for damages of any kind arising out of any act, omission, or occurrence relating to the Transferred Works.
 (b)Torts claimsNothing in this section increases the liability of the United States beyond that provided in chapter 171 of title 28, United States Code (popularly known as the Federal Tort Claims Act).
				10004.Benefits
 (a)Status of landAfter conveyance of the Transferred Works under this Act, the Transferred Works shall not be considered to be a part of a Federal reclamation project.
 (b)Benefits if entire division conveyedIf the entire Division is conveyed out of Federal ownership, the District shall not be eligible to receive any benefits, including project power, with respect to the conveyed Division, except benefits that would be available to a similarly situated entity with respect to property that is not part of a Federal reclamation project.
				10005.Compliance with other laws
 (a)Compliance with environmental and historic preservation lawsBefore making the conveyance authorized by this Act, the Secretary shall complete all actions required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), subtitle III of title 54, United States Code, and all other applicable laws.
 (b)Compliance by the districtAfter conveyance of the Transferred Works under this Act, the District shall comply with all applicable Federal, State, and local laws and regulations in its operation of the Transferred Works.
 (c)Applicable authorityAll provisions of Federal Reclamation law (the Act of June 17, 1902 (43 U.S.C. 371 et seq.), and Acts supplemental to and amendatory of that Act) shall continue to be applicable to project water provided to the District.
				10006.Payment
 (a)Administrative costsExcept as provided in subsection (b), administrative costs for conveyance of the Transferred Works under this Act shall be paid in equal shares by the Secretary and the District.
 (b)Real estate transfer costCosts of all boundary surveys, title searches, cadastral surveys, appraisals, and other real estate transactions required for the conveyance of the Transferred Works shall be paid by the District.
 (c)Costs of compliance with other lawsCosts associated with any review required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), subtitle III of title 54, United States Code, and all other applicable laws for conveyance of the Transferred Works shall be paid in equal shares by the Secretary and the District.
				10007.Miscellaneous
 (a)Applicability of other lawSection 1212 of Public Law 103–434 shall apply to and be incorporated into this Act. (b)Statutory constructionNothing in this Act shall or shall be construed for any purpose—
 (1)to transfer, affect, reduce, modify, or impair the water rights of any person; (2)to affect, reduce, modify, or impair the United States authority to regulate and manage water in the Yakima Basin, including water diverted into the Chandler Power Canal and Prosser Dam through and including the Kennewick Irrigation District’s head gate;
 (3)to change how water is diverted at Prosser Dam and delivered to the Kennewick Irrigation District through the Chandler pumps through the District’s head gate; and
 (4)to affect, reduce, modify, or impair the United States control, management, and ownership of the Reserved works as defined in the United States Bureau of Reclamation and Kennewick Irrigation District Amendatory Repayment Contract (1953) (Contract No. 14–06–W–56) as amended, at pp. 2–3, which Reserved works include but are not limited to Prosser Dam, the Chandler Power Canal and hydroelectric and pumping plant, all Yakima Project facilities, and the siphon under the Yakima River to the District’s head gate.
 10008.LimitationsAfter completing the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Secretary of the Interior shall convey title, if the Secretary affirms in writing to the House Committee on Natural Resources and the Senate Committee on Energy and Natural Resources that the following criteria have been met:
 (1)The Kennewick Irrigation District agrees to accept title to the property proposed for transfer. (2)The proposed title transfer will not have an unmitigated negative effect on the environment.
 (3)The transfer is consistent with the Secretary’s responsibility to protect land and water resources held in trust for federally recognized Indian Tribes.
 (4)The transfer is consistent with the Secretary’s responsibility to ensure compliance with international treaties and interstate compacts.
 (5)The Kennewick Irrigation District agrees to provide, as consideration for the assets to be conveyed, compensation to the United States worth the equivalent of the present value of any repayment obligation to the United States or other income stream the United States derives from the assets to be transferred at the time of the transfer.
				XIWater Rights Protection Act 
 11001.DefinitionsIn this title: (1)SecretaryThe term Secretary means, as applicable—
 (A)the Secretary of Agriculture; or (B)the Secretary of the Interior.
 (2)Water rightThe term water right means any surface, groundwater, or storage use filed, permitted, certificated, confirmed, decreed, adjudicated, or otherwise recognized by a judicial proceeding or by the State in which the user acquires possession of the water or puts it to beneficial use. Such term shall include water rights for federally recognized Indian Tribes.
 11002.Treatment of water rightsThe Secretary shall not— (1)condition the issuance, renewal, amendment, or extension of any permit, approval, license, lease, allotment, easement, right-of-way, or other land use or occupancy agreement on the transfer of any water right (including joint and sole ownership) directly or indirectly to the United States, or on any impairment of title or interest, in whole or in part, granted or otherwise recognized under State law, by Federal or State adjudication, decree, or other judgment, or pursuant to any interstate water compact; or
 (2)require any water user (including any federally recognized Indian Tribe) to apply for or acquire a water right in the name of the United States under State law as a condition of the issuance, renewal, amendment, or extension of any permit, approval, license, lease, allotment, easement, right-of-way, or other land use or occupancy agreement.
 11003.Policy developmentIn developing any rule, policy, directive, management plan, or similar Federal action relating to the issuance, renewal, amendment, or extension of any permit, approval, license, lease, allotment, easement, right-of-way, or other land use or occupancy agreement, the Secretary—
 (1)shall— (A)recognize the longstanding authority of the States relating to evaluating, protecting, allocating, regulating, permitting, and adjudicating water use; and
 (B)coordinate with the States to ensure that any rule, policy, directive, management plan, or similar Federal action is consistent with, and imposes no greater restriction or regulatory requirement, than applicable State water law; and
 (2)shall not— (A)adversely affect—
 (i)the authority of a State in— (I)permitting the beneficial use of water; or
 (II)adjudicating water rights; (ii)any definition established by a State with respect to the term beneficial use, priority of water rights, or terms of use; or
 (iii)any other right or obligation of a State established under State law; or (B)assert any connection between surface and groundwater that is inconsistent with such a connection recognized by State water laws.
					11004.Effect
 (a)Existing authorityNothing in this Act limits or expands any existing legally recognized authority of the Secretary to issue, grant, or condition any permit, approval, license, lease, allotment, easement, right-of-way, or other land use or occupancy agreement on Federal land that is subject to the jurisdiction of the Secretary.
 (b)Reclamation contractsNothing in this Act in any way interferes with any existing or future Bureau of Reclamation contract entered into pursuant to Federal Reclamation law (the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act).
 (c)Endangered Species ActNothing in this Act affects the implementation of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
 (d)Federal reserved water rightsNothing in this Act limits or expands any existing reserved water rights of the Federal Government on land administered by the Secretary.
 (e)Federal Power ActNothing in this Act limits or expands authorities pursuant to section 4(e), 10(j), or 18 of the Federal Power Act (16 U.S.C. 797(e), 803(j), 811).
 (f)Indian water rightsNothing in this Act limits or expands any existing reserved water right or treaty right of any federally recognized Indian Tribe.
 (g)Federally held state water rightsNothing in this Act limits the ability of the Secretary, through applicable State procedures, to acquire, use, enforce, or protect a State water right owned by the United States.
				XIICoulee Dam Redesignation 
 12001.Redesignation of facilityThe facility of the Bureau of Reclamation located at Highway–155, Coulee Dam, Washington 99116, known as the Third Powerplant, shall be known and designated as the Nathaniel Nat Washington Power Plant.
 12002.ReferencesAny reference in a law, map, regulation, document, paper or other record of the United States to the facility referred to in section 1 shall be deemed to be a reference to the Nathaniel Nat Washington Power Plant.
			XIIINutria Eradication and Control Act Reauthorization
 13001.Nutria eradicationThe Nutria Eradication and Control Act of 2003 (Public Law 108–16) is amended— (1)in section 2—
 (A)in subsection (a)— (i)in paragraph (1), by striking Wetlands and tidal marshes of the Chesapeake Bay and in Louisiana and inserting Wetlands, tidal marshes, and agricultural lands;
 (ii)in paragraph (2), by striking in Maryland and Louisiana; and (iii)in paragraph (3), by striking in Maryland and all that follows to the period and inserting Consequently, marsh loss, loss of public and private wetlands, and loss of agricultural lands are accelerating.; and
 (B)in subsection (b), by striking the State of Maryland and the State of Louisiana and inserting any state that has demonstrated the need; and (2)in section 3—
 (A)by amending subsection (a) to read as follows:  (a)Grant authorityThe Secretary of the Interior (referred to in this Act as the Secretary), subject to the availability of appropriations, may provide financial assistance to any state that has demonstrated to the Secretary sufficient need for a program to implement measures to eradicate or control nutria and restore marshland, public and private wetlands, and agricultural lands damaged by nutria.;
 (B)by amending subsection (b) to read as follows:  (b)GoalsThe goals of the program shall be to—
 (1)eradicate or control nutria in affected States; (2)restore marshland, public and private wetlands, and agricultural lands damaged by nutria.; and
 (C)in subsection (f), by striking $4,000,000 and all that follows and inserting 12,000,000 for any qualifying state program for each of fiscal years 2021 through 2025.. 13002.DeauthorizationsThe following projects authorized by section 1638 of the Reclamation Projects Authorization and Adjustment Act of 1992 (43 U.S.C. 390h–20; Public Law 102–575) are hereby deauthorized:
 (1)Kalaeloa Seawater Desalination Project. (2)Lahaina Water Recycling Project #3.
 (3)Kealakehe Water Recycling Project. 